       Case 1:18-cv-00068 Document 427 Filed on 08/28/19 in TXSD Page 1 of 11




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                 BROWNSVILLE DIVISION

 STATE OF TEXAS, et al.,

                  Plaintiffs,

           v.                                           Case No. 1:18-CV-68

 UNITED STATES OF AMERICA,et al.,

                  Defendants,

 KARLA PEREZ, et ~zl.,

                  Defendant-Intervenors,
 and

 STATE OF NEW JERSEY,

                 Defendant-Intervenor.


                D~F~NDANT-INTERVENOR NEW JERSEY'S MOTION TO STAY

         Defendant-Intervenor State ofNew Jersey hereby moves the Court to stay this case pending

 the United States Supreme Court's decision in Dcp 't ofHomeland Sec. v. Regents ofthe University

 ofCalifornia and two related cases' (collectively, the "Rescission Cases"), which are scheduled

for oral argument on November 12, 2019. The Perez Defendant-Intervenors do not oppose this

 motion. The Federal Defendants take no position on this motion. The Plaintiff States oppose this

 motion.



 I Regents ofthe Univ. ofCal. v. Dept ofHomeland Sec.,908 F.3d 476(9t'' Cir. 2018), cent. g~°anted,
 139 S. Ct. 2779 (U.S. June 28, 2019)(No. 18-587)("Regents"); NAACP v. Ti°ump, 298 F. Supp.
 3d 209 (D.D.C. 2018), cent. g~~anted, 139 S .Ct. 2779 (U.S. June 28, 2019) (No. 18-588)
("NAACP"); and Batalla Vidal v. Nielsen, 279 F. Supp. 401 (E.D.N.Y. 2018), cent. g~°anted sub.
 nom., McAleenan v. Vidal, 139 S. Ct. 2773 (U.S. June 28, 2019)(No. 18-589)("Batalla Vidal").
    Case 1:18-cv-00068 Document 427 Filed on 08/28/19 in TXSD Page 2 of 11




                               SUMMARY OF THE ARGUMENT

         When this Court denied the Plaintiff States' motion for a preliminary injunction, it .entered

~n oY-der permitting the Plaintiff States to pursue an interlocutory appeal. This Court recognized

not only the "vital importance" of the legal issues raised in this case, but also that'"[t]he trial of

this matter will be expensive for all parties and difficult to present. It may take weeks to try."

Interlocutory Appeal Order at 5 (Dkt. 320). This Court further recognized that many ofthe issues

presented here overlap with the issues raised in the Rescission Cases. Id. at 6. The Supreme Court

is now poised to decide the Rescission Cases, and in the process will likely provide guidance that

is helpful to the resolution of this suit. That development counsels against expending any further

judicial or public resources on discovery, motions practice, or a trial until the Supreme Court has

ruled.

         A stay in this case pending the Supreme Court's resolution ofthe Rescission Cases will not

harm the Plaintiff States in any meaningful way. As this Court recognized when it ruled on the

motion for a preliminary injunction,the balance ofthe equities clearly favors maintaining the status

quo until the important legal issues presented in this case are definitively resolved. A stay in this

matter will conserve the scarce judicial resources of this Court without risking severe and

potentially erroneous disruption to the lives of DACA-recipients while the Supreme Court

considers the legality of the DACA Rescission Memo. A stay may also obviate any need for this

Court and the Federal Defendants to grapple with the difficult legal issues that might arise,

depending on this Court's view of the merits, if the CoLu~t were to consider a remedy that is

inconsistent with the injunctions from other Circuit Courts that the Supreme Court has left in place.

This Court should exercise its discretion to grant a stay pending the Supreme Court's resolution of

the Rescission Cases.



                                                  2
     Case 1:18-cv-00068 Document 427 Filed on 08/28/19 in TXSD Page 3 of 11




                                            ARGUMENT

         On June 28, 2019, the Supreme Court granted certiorari in the Regents, NAACP, and

 I3atulla Vic~ul cases. See szrp~°a, n.l. The Rescission Cases involve challenges to the 2017

 Memorandum issued by Department of Homeland Security (DHS) Acting Secretary Elaine C.

 Duke, which rescinded the 2012 Memorandum that instituted Deferred Action for Childhood

 Arrivals(DACA). The two questions before the Supreme Court are(1)"[w]hether DHS's decision

 to wind down the DACA policy is judicially reviewable," and (2)"[w]hether DHS's decision to

 wind down the DACA policy is lawful." See Dept ofHomeland Sec. v. Regents ofthe University

 ofCalifornia, Nos. 18-587, 18-588, 18-589. As this Court previously observed, "there are many

 overlapping issues" between the Rescission Cases and the instant matter. Intel-locutory Appeal

 Order at 6(Dkt. 320).

        In determining whether to grant a stay ofits proceedings, a district court weighs competing

 interests: "(1) the potential prejudice to plaintiffs from a brief stay;(2) the hardship to defendants

 if the stay is denied; and (3)the judicial efficiency in terms of the simplifying or complicating of

 issues, proof, and questions oflaw which could be expected to result from a stay." Coke° v. Select

Energy Se~vs., LLC, 161 F. Supp. 3d 492, 495 (S.D. Tex. 2015).

        District courts frequently grant stays when the Supreme Court considers issues "squarely

 implicated" in a pending case. Larson v. Ti°ans Union, LLC, No. 12-CV-05726-.WHO, 2015 WL

 3945052, at *8 (N.D. Cal. June 26, 2015); see Ma~shel v. AFW Fabric Corp., 552 F.2d 471, 472

(2d Cir. 1977)(pet- curiam)(remanding with instl-uctions to stay pending a Supreme Court decision

that might affect the issue of damages); Centeno v. Inslee, 310 F.R.D. 483 (W.D. Wash. 2015)

(granting a stay where "the reasoning the Supreme Court uses [in deciding the case before it] is

highly likely to influence this Court's understanding of the issue"); Walke~~ v. Monsanto Co.
    Case 1:18-cv-00068 Document 427 Filed on 08/28/19 in TXSD Page 4 of 11




Pension Plan, 472 F. Supp. 2d 1053 (S.D. I11. 2006)(staying proceedings pending resolution of a

petition for w1-it of certiorari). A stay that appropriately weighs competing interests will generally

be upheld except where "immoderate or of an indefinite duration." McKnight v. Blancha~^d, 667

F.2d 477, 479 (5th Cir. 1982)(reversing indefinite stay of action until plaintiffs release from

prison).

        This Court should grant a stay ofthis case for three inter-related reasons. First, because the

Supreme Court's decision in the Rescission Cases inay resolve certain legal issues presented in

this case —such as whether DACA is an action committed to agency discretion by law,

Memorandum Opinion and Order at 57-62 (Dkt. 319) — a stay will conserve scarce judicial and

public resources. Second, the Plaintiff States will be neither harmed nor prejudiced by a stay, and

there will be minimal disruption to the lives of DACA recipients while the legality of DACA is

resolved. Third, granting a stay will avoid the risk of this Court granting relief that conflicts with

the nationwide injunctions that remain in effect while the Supreme Court reviews the cases in

which the injunctions arose.

       A. Scarce Judicial And Public Resources Will Be Preserved Because The Supreme
          Court's Decision In The Rescission Cases Will Likely Resolve Legal Issues
          Presented In This Case.

       There is no practical reason to continue to expend scarce judicial and public resources on

this case because the Supreme Court's ruling in the Rescission Cases will address key questions

in this case. The Court granted certiorari to address two questions—one concerning the judicial

reviewability of DHS's decision to wind down DACA,and one concerning the lawfulness of that

decision. If the Court holds that the Rescission Memorandum is not subject to review, the

injunctions compelling thecontinuation ofDACA will be vacated and the Plaintiff States will have




                                                 4
     Case 1:18-cv-00068 Document 427 Filed on 08/28/19 in TXSD Page 5 of 11




 achieved the relief they seek here. And the same will be true if the Court agrees with the Federal

 Defendants' alternative argument that DHS's decision to wind down DACA was lawful.

        If, by contrast, the Supreme Court agiees with the Respondents, that likewise would have

 significant implications for this case. In Regents, the district court enjoined the Rescission

 Memorandum because it concluded that DHS had premised the rescission on a faulty

 determination that DACA was illegal. See Regents of Univ. ofCalifornia v. United States Dept of

Homeland Sec., 279 F. Supp. 3d 1011, 1042(N.D. Cal.)("This order holds that ... in light of the

 analysis of the Office of Legal Counsel of the United States Department of Justice, and the

reasoning set forth above, our court of appeals will likely hold that DACA was and remains a

 lawful exercise of authority by DHS."). It was DHS's flawed determination that DACA was

 unlawful that rendered the Rescission Memorandum "arbitrary, capricious, an abuse of discretion,

or otherwise not in accordance with the law." Id. at 1042-43 (quoting Massachusetts v. EPA,549

U.S. 497, 528 (2007)). On appeal, the Ninth Circuit affirmed that conclusion. 908 F.3d at 510

("DACA was a permissible exercise of executive discretion, notwithstanding the Fifth Circuit's

conclusion that the related DAPA program exceeded DHS's statutory authority."). The district

court in Batalla Vidal also described the Rescission Memorandum's conclusions about DACA's

legality as "legally erroneous." Batalla Vidal v. Nielsen, 279 F. Supp. 3d 401, 423 (E.D.N.Y.

2018). Likewise, in NAACP, the district court fou~ld "insufficient" support in the Rescission

Memorandum for the conclusion that DACA was unlawful. See NAACP v. Trump, 298 F. Supp.

3d 209, 23.8 (D.D.C. 2018). As a result, a principal al-gument in the United States' Opening Brief

in the Supreme Court is its contention that "DHS correctly concluded that DACA is unlawful."

Brief for Petitioners at 43,Dept ofHomeland Sec. v. Regents ofthe University ofCalifornia(U.S.




                                                5
    Case 1:18-cv-00068 Document 427 Filed on 08/28/19 in TXSD Page 6 of 11




August 19, 2019), Nos. 18-587, 18-588, 18-~89. If the Supreme Court affirms the judgments

below, it may address whether DACA was valid when adopted.

        Moreover, even if the Supreme Count's decision does not definitively resolve all of the

legal issues pending in this district, a stay nevertheless would be appropriate because the Supreme

Court's opinion will, at the very least, clarify the legal landscape for whatever remains. It is well-

settled that cases need not present identical issues before a district court can properly determine

that a stay is the most appropriate course of action. See, e.g., Landis v. N. Am. Co., 299 U.S. 248,

254-55(1936)(rejecting the claim that parties and issues in the two cases must be identical); Leyva

v. Certified Grocers of Cal., Ltd., 593 F.2d 857, 863-64 (9th Cir. 1979)(noting that the district

court's power to stay proceedings "does not require that the issues in [independent] proceedings

are necessarily controlling of the action before the court")

       The issues in the Rescission Cases directly implicate the arguments in this case, and it is in

the interest ofjudicial efficiency to~ wait to see how the Supreme Court resolves these overlapping

arguments. As this Court has noted, the primary interest of the parties here is not in a hasty

resolution to the instant matter, but in "a definitive answer," Interlocutory Appeal Order at 2(Dkt.

320), which the Supreme Court may go a long way towards providing in the near future.

       B. The Plaintiff States Will Be Neither Harmed, Nor Prejudiced By A Stay Of
          These Proceedings.

       A stay of this case while the Supreme Court resolves the Rescission Cases will not harm

or prejudice the Plaintiff States because the clear and unambiguous terms ofthe injunctions entered

in the Rescission Cases require the Federal Defendants to continue administering DACA,and t11e

Supreme Court has left those injunctions in effect during the pendency of_the appeals. Thus, the

injunctions will remain in effect at least until the Supreme Court issues its decision. Far from being

harmed, the Supreme Court's grant of certiorari addresses one of Plaintiff States' primary
     Case 1:18-cv-00068 Document 427 Filed on 08/28/19 in TXSD Page 7 of 11




complaints in this case, namely that the injunctions entered in the Rescission Cases potentially

required the United States to continue DACA indefinitely.

        From the beginning of this action, Plaintiff States cited the indefinite continuation of the

preliminary injunctions in Regents and Batalla Vidal as a principal justification for this suit. See

Pl.'s Mot. Prelim. Inj. at 2(Dkt. 5)("[B]ecause the federal government has not moved for a stay

pending appeal in the California and New York cases, ... the Executive's 2017 decision to wind

down DACA stands enjoined for the indefinite future."). When the Plaintiff States filed their

Motion for Summary Judgment in February 2019, there was no guarantee that the Supreme Court

would grant certiorari. to review the preliminary injunctions issued against the Rescission

Memorandum. See Pls's Mot. Summ. J. at 17 (Dkt. 357)("Because the Supreme Court has not

granted certiorari on the Ninth Circuit's ruling, the federal government's 2017 decision to rescind

DACA stands enjoined for the indefinite future."). In an amicus brief urging the Supreme Court to

grant certiorari in the Rescission Cases, a coalition of states—including Plaintiff States Texas,

Alabama, Arkansas, Louisiana, South Carolina, West Virginia, and Mississippi—asserted that the

lack of resolution in the Rescission Cases "forced [Texas] to sue to challenge the June 15, 2012

memorandum creating DACA." Brief for State of Texas et al. as Amici Curiae in Support of

Petitioners at 23, Dept ofHomeland Sec. v. Regents ofthe University ofCalifornia (U.S. Dec. 6,

2018), Nos. 18-587, 18-588, l 8-589. That concern has dissipated now that the Supreme Court has

granted certiorari.

        Moreover, the typical concerns associated with a stay, such as loss of evidence, inability

of witnesses to recall specific facts, or possible death of a party, are inapplicable. See, e.g., Stagy

Sys. Intl Li~~. v. Neology, Inc., No. 4:18-CV-00574, 2019 WL 679138, at *2(E.D. Tex. Feb. 19,

2019)(denyzng stay where the memory of witnesses was a potential concern). Plaintiff States have



                                                  7
     Case 1:18-cv-00068 Document 427 Filed on 08/28/19 in TXSD Page 8 of 11




repeatedly asserted that discovery is unnecessary and that they have been ready to proceed on the

record before the Court. See e.g., Psl.'s Resp. in Opp'n to Def.-Intervenor's Rule 56(d) Mot. at 12

(Dkt 372). Granting a stay would ensure that Defendant-Intervenors—and Plaintiff States, for that

matter—avoid unnecessary preparation, conserving the parties' and this Court's resources.

        In addition, granting a stay while awaiting a ruling fiom the Supreme Court on the

Rescission Cases would eliminate the possibility that this Court might reach a conclusion that is

at odds with the Supreme Court's later controlling legal precedents. Conflicting rulings could

wreak havoc on the lives of the DACA recipients, their families, and the communities in which

they live. This is a reprise of the considerations that led this Court to conclude that the balance of

the equities did not justify granting preliminary relief. Those same considerations now counsel in

favor of this Court staying its hand and awaiting the Supreme Court's decision.

        C. Staying These Proceedings Avoids The Risk Of This Court Granting Relief That
           Conflicts With The Nationwide Injunctions.

        As noted by the Federal Defendants in their Response to Plaintiffs' Motion for Summary

Judgment, granting the relief proposed by the Plaintiff States in their complaint and summary

judgment briefing could subject the federal government to "simultaneous conflicting court orders."

Federal Defendants' Response to Plaintiffs' Motion for.Summary Judgment at 15 (Dkt. 366). The

Fifth Circuit has recognized that "the principle of comity requires federal district courts—courts

of coordinate jurisdiction and equal rank—to exercise care to avoid interference with each other's

affairs." West GulfMa~~itime Assn v. ILA Deep Sea Local 24, South Atlantic &GulfCoast Dist.,

751 F.2d 721, 728 (Stl1 Cir. 1985). This non-interference principle is even more important when a

district court's grant of relief might conflict with cases before the Supreme Court:

       Perhaps recognizing this problem, the Plaintiff States recently suggested in their Response

to a motion to compel discovery that they are not seeking injunctive relief from this Court. See


                                                 E'3
      Case 1:18-cv-00068 Document 427 Filed on 08/28/19 in TXSD Page 9 of 11




Plaintiff States' Response to Defendant-Intervenors' Motion to Compel at 8-1 1 (D1<t. 387). But if

that is the,case, then they are asking for an impermissible advisory opinion. A declaration from

this Court that DACA was illegal, absent an injunction, will not grant the Plaintiff States relief

from any ofthe harms they allege because the Supreme Court has allowed the injunctions requiring

the Federal Defendants to continue DACA to remain in place while the Court considers the

Rescission Cases. There is no justiciable case or controversy where a Court lacks the power to

grant relieffrom the harms alleged. See Okpalobi v. Foster, 244 F.3d 405, 425 (5th Cir. 2001)(en

bane)(no case or controversy unless it is "likely, as opposed to merely speculative, that the injury

will be redressed by a favorable decision"). This Court should not issue an advisory opinion,

particularly when the Supreme Court is poised to decide the relevant legal questions at issue. Now,

more than at any other point in t11is case, this Court should grant a stay that preserves the status

quo until the Supreme Court addresses the legality ofDACA,which is presented in the cases before

it.

                                          CONCLUSION

         For- the foregoing reasons, New Jersey respectfully requests that the Court grant its motion

to stay all further activity in this case pending the Supreme Court's decision in the Rescission

Cases.




Dated: August 28, 2019                         GURBIR S. GREWAL
                                               AT~'ORNEY    NERAL OF NEW JERSEY
                                                                                ....---
                                       By:      .
                                               Glenn J.   oramarco

                                               Assistant Attorney General
                                               Attorney-in-Charge
                                              (admitted pro hac vice)
                                              Richard J. Hughes Justice Complex


                                                    E
Case 1:18-cv-00068 Document 427 Filed on 08/28/19 in TXSD Page 10 of 11




                                25 Market Street, 8th Floor
                                Trenton, New Jersey 08625-0116
                                Phone:(609)376-3232
                                Fax:(609)777-4015
                                G1enn.Moramat-connjoa~~ov

            „.                   Jeremy Hollander, Assistant Attorney General
                                (admitted pro hac vice)
                                 Kenneth S. Levine, Deputy Attorney General
                                (admitted pro hac vice)
                                 Nicholas Dolinsky, Deputy Attorney General
                                (admitted pro hac vice)
                                 Brian Devito, Deputy Attorney General
                                (admitted pro hac vice)
                                 Office of the Attorney General
                                 124 Halsey Street, 5th Floor
                                 Newark, NJ 07101

                                Attorneysfor Defendant-Intervenor State ofNew
                                Jersey




                                   10
   Case 1:18-cv-00068 Document 427 Filed on 08/28/19 in TXSD Page 11 of 11




                             CERTIFICATE OF CONFERENCE

       I certify t11at counsel for the Perez Defendant-Intervenors have indicated that they do not

oppose this motion; that counsel for the Federal Defendants take no position on this motion, and

that counsel fol the Plaintiffs oppose this motion.

                                                      .~            _   --'
                                                      Glenn J.   oramarco



                                CERTIFICATE OF SERVICE

       I certify that on August 28, 2019, I caused this document to be electronically filed with the

Clerk of the Court using the CM/ECF system, which will send notification of such filing to all

counsel of record.


                                                      Glenn J    oramarco




                                                11
    Case 1:18-cv-00068 Document 427-1 Filed on 08/28/19 in TXSD Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                               BROWNSVILLE DIVISION

STATE OF TEXAS, et al.,                            )
           Plaintiffs,                             )
                                                   )
       v.                                          )
                                                   ) Case No. 1:18-CV-68
UNITED STATES OF AMERICA, et al.,                  )
          Defendants,                              )
                                                   )
KARLA PEREZ, et al.,                               )
         Defendant-Intervenors,                    )
and                                                )
                                                   )
STATE OF NEW JERSEY,                               )
          Defendant-Intervenor.                    )


                 ORDER GRANTING DEFENDANT-INTERVENOR’S
                MOTION TO STAY PROCEEDINGS PENDING REVIEW
                BY THE U.S. SUPREME COURT OF RELATED CASES

       Before the Court is Defendant-Intervenor State of New Jersey’s Motion to Stay this case

pending the United State Supreme Court’s decision in Regents of the Univ. of Cal. v. Dep’t of

Homeland Sec., 908 F.3d 476 (9th Cir. 2018), cert. granted, 139 S. Ct. 2779 (U.S. June 28, 2019)

(No 18-587); NAACP v. Trump, 298 F. Supp. 3d 209 (D.D.C. 2018), cert. granted, 139 S .Ct. 2779

(U.S. June 28, 2019) (No 18-588); and Batalla Vidal v. Nielsen, 279 F. Supp. 401 (E.D.N.Y. 2018),

cert. granted sub. nom., McAleenan v. Vidal, 139 S. Ct. 2773 (U.S. June 28, 2019) (No 18-589)

(collectively, the “DACA Rescission Cases”).

       Having considered the Motion, the papers submitted in support and opposition thereto and

the arguments of counsel, if any, the Court finds good cause to stay this matter and, accordingly,

Defendant-Intervenor State of New Jersey’s Motion to Stay is GRANTED.
    Case 1:18-cv-00068 Document 427-1 Filed on 08/28/19 in TXSD Page 2 of 2



       IT IS THEREFORE ORDERED that all activity in this action is stayed pending a decision

or order from the U.S. Supreme Court in the DACA Rescission Cases.

       IT IS FURTHER ORDERED that, within 14 days after a decision or order from the U.S.

Supreme Court in the DACA Rescission Cases, the Parties to this case shall jointly submit to this

Court a proposed schedule setting forth the Parties’ positions for proceeding with this case.


SIGNED on this ______________ day of September, 2019.


                                             __________________________________
                                             HONORABLE ANDREW S. HANEN
                                             UNITED STATES DISTRICT JUDGE
   Case 1:18-cv-00068 Document 427-2 Filed on 08/28/19 in TXSD Page 1 of 28



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                   BROWNSVILLE DIVISION

STATE OF TEXAS, et al.,                                  )
                                                         )
                   Plaintiffs,                           )
                                                         )
           v.                                            ) Case No. 1:18-CV-68
                                                         )
UNITED STATES OF AMERICA, et al.,                        )
                                                         )
                   Defendants,                           )
                                                         )
KARLA PEREZ, et al.,                                     )
                                                         )
                  Defendant-Intervenors,                 )
and                                                      )
                                                         )
                                                         )
STATE OF NEW JERSEY,
                                                         )
                                                         )
                  Defendant-Intervenor.                  )

                                                APPENDIX

           Pursuant to this Court’s Civil Procedures, Rule 7, Defendant-Intervenor State of New

Jersey hereby provides the Court with the following table of contents and copies of the

authorities cited in support of its Motion to Stay:

      Ex.                                  Description                                 Page

                Larson v. Trans Union, LLC, No. 12-CV-05726-WHO, 2015 WL            NJAPP00001
      1.        3945052 (N.D. Cal. June 26, 2015)

                Star Sys. Int’l Lim. v. Neology, Inc., No. 4:18-CV-00574, 2019 WL   NJAPP00023
      2.        679138 (E.D. Tex. Feb. 19, 2019)


Dated: August 28, 2019                           GURBIR S. GREWAL
                                                 ATTORNEY GENERAL OF NEW JERSEY

                                          By:    /s/ Glenn Moramarco
                                                 Glenn Moramarco, Assistant Attorney General
                                                 (admitted pro hac vice)
                                                 Division of Law
Case 1:18-cv-00068 Document 427-2 Filed on 08/28/19 in TXSD Page 2 of 28



                                 Richard J. Hughes Justice Complex
                                 25 Market Street, 8th Floor
                                 Trenton, New Jersey 08625-0116
                                 Phone: Trenton, NJ 08625
                                 Phone: 609-376-3235

                                 Jeremy Hollander, Assistant Attorney General
                                 (admitted pro hac vice)
                                 Kenneth S. Levine, Deputy Attorney General
                                 (admitted pro hac vice)
                                 Nicholas Dolinsky, Deputy Attorney General
                                 (admitted pro hac vice)
                                 Brian DeVito, Deputy Attorney General
                                 (admitted pro hac vice)
                                 Division of Law
                                 124 Halsey Street, 5th Floor
                                 Newark, NJ 07101

                                 Attorneys for Defendant-Intervenor State of New
                                 Jersey
       Case
Larson v. Trans1:18-cv-00068     Document
               Union, LLC, Not Reported        427-2(2015)
                                        in F.Supp.3d   Filed   on 08/28/19 in TXSD Page 3 of 28
2015 WL 3945052

                                                         *1 Plaintiff Brian Larson brings this putative
             2015 WL 3945052                            class action against defendant Trans Union,
         Only the Westlaw citation                      LLC (“Trans Union”), alleging that Trans
           is currently available.                      Union violated the Fair Credit Reporting Act
        United States District Court,                   (“FCRA”) by providing him and approximately
               N.D. California.                         18,000 putative class members with file
                                                        disclosures that were not “clear and accurate”
      Brian Douglas Larson, Plaintiff,                  within the meaning of 15 U.S.C. § 1681g. He
                    v.                                  now moves for class certification. Trans Union
      Trans Union, LLC, Defendant.                      opposes and moves for summary judgment on
                                                        the ground that Larson was not entitled to the
        Case No. 12–cv–05726–WHO                        free file disclosure on which his claims are
                      |                                 based.
            Signed June 26, 2015
                                                        Trans Union's motion is based on a misreading
Attorneys and Law Firms
                                                        of the interaction between       section 1681g
Andrew J. Ogilvie, Carol McLean Brewer,                 and another FCRA provision, 15 U.S.C. §
Anderson, Ogilvie & Brewer, San Francisco,              1681j. Its motion is DENIED. I am tentatively
CA, David A. Searles, Gregory Joseph                    inclined, based on current law, to grant Larson's
Gorski, John Soumilas, Francis & Mailman,               motion for class certification. However, in light
Philadelphia, PA, for Plaintiff.                        of the Supreme Court's recent grant of the
Brian C. Frontino, Jeffrey Babcox Bell, Julia           petition for writ of certiorari in Robins v.
B. Strickland, Stephen J. Newman, Stephen               Spokeo, Inc., 742 F.3d 409 (9th Cir.2014), I
Julian Newman, Arsen Kourinian, Benjamin                will STAY proceedings in this case pending
Gary Diehl, Stroock & Stroock & Lavan LLP,              resolution of that appeal. I provide my tentative
Jason S. Yoo, Los Angeles, CA, for Defendant.           ruling on class certification under the law as it
                                                        exists today in section III–B of this Order.


  ORDER DENYING DEFENDANT'S
MOTION FOR SUMMARY JUDGMENT;                                            BACKGROUND
 STAYING CASE; AND TENTATIVELY
  GRANTING PLAINTIFF'S MOTION                           I. FACTUAL BACKGROUND
    FOR CLASS CERTIFICATION                             Trans Union is one of the “big three” consumer
                                                        credit reporting agencies in the United States.
WILLIAM H. ORRICK, United States District               First Amended Complaint ¶ 6 (Dkt. No. 39)
Judge                                                   (“FAC”). Larson alleges that he obtained a
                                                        copy of his “personal credit report” from Trans
                                                        Union on October 26, 2011. FAC ¶ 22. After
               INTRODUCTION                             disclosing information under the headings,


             © 2019 Thomson Reuters. No claim to original U.S. Government Works.        NJAPP00001 1
       Case
Larson v. Trans1:18-cv-00068     Document
               Union, LLC, Not Reported        427-2(2015)
                                        in F.Supp.3d   Filed   on 08/28/19 in TXSD Page 4 of 28
2015 WL 3945052

“Personal Information,” “Adverse Accounts,”                www.ustreas.gov/offices/enforcement/ofac/
“Satisfactory Accounts,” “Regular Inquiries,”              faq/index.shtml
and “Account Review Inquiries,” the report
stated, “End of Credit Report.” FAC ¶ 24.                  FAC ¶¶ 25–28.
Beneath the heading, “End of Credit Report,”
the report stated the following:                         *2 Following the words, “the name on your
                                                        credit file is,” the disclosure contained “no data
  Begin Additional Information                          at all, intentionally leaving the space blank, and
                                                        leaving consumers such as [Larson] to wonder
  Additional Information                                what information from the OFAC list [Trans
                                                        Union] thinks is attributable to them.” FAC ¶
  The following disclosure of information
                                                        29. The parties do not dispute that Larson is
  is provided as a courtesy to you. This
                                                        not on the OFAC list, and that his name is not
  information is not part of your TransUnion
                                                        a “potential match” to any OFAC record. See,
  [sic] credit report, but may be provided
                                                        e.g., FAC ¶ 34; Answer ¶ 34 (Dkt. No. 53).
  when TransUnion receives an inquiry
  about you from an authorized party. This
                                                        According to materials submitted by the
  additional information can include Special
                                                        parties in conjunction with these motions,
  Messages, Possible OFAC 1 Name Matches,               Trans Union first enabled consumers with
  Income Verification and Inquiry Analysis              potentially matching OFAC data to obtain that
  Information. Any of the previously listed             information online on September 22, 2011.
  information that pertains to you will be listed       See, e.g., Trans Union's Rog. Resp. Set 1 at
  below.                                                8–9 (Soumilas Decl. Ex. 2, Dkt. No. 62–9);
                                                        Garst Depo. at 51 (Soumilas Decl. Ex. 3, Dkt.
  [...]
                                                        No. 62–11). Before implementing the OFAC
  Possible OFAC Match                                   disclosure functionality, Trans Union provided
                                                        sample files to its software vendor, Saksoft,
  As a courtesy to you, we also want to make            for coding and testing. Class Cert. Opp. at
  sure you are aware that the name that appears         5; Garst Depo. at 58–60 (Newman Decl. Ex.
  on your TransUnion credit file is considered          B, Dkt. No. 72–8); Thackrey Depo. at 63–64
  a potential match to information listed on            (Newman Decl. Ex. C, Dkt. No. 72–10). The
  the United States Department of Treasury's            OFAC software performed as intended during
  Office of Foreign Asset Control (“OFAC”)              the testing process: sample files containing
  database.                                             potentially matching OFAC data displayed
                                                        the desired OFAC header and information,
  The OFAC record that is considered a                  while sample files without potentially matching
  potential match to the name on your credit            OFAC data displayed nothing at all regarding
  file is:                                              OFAC. Thackrey Depo. 64–65 (Newman Decl.
                                                        Ex. C, Dkt. No. 72–10).
  For more    details  regarding  the
  OFAC Database, please visit: http://


             © 2019 Thomson Reuters. No claim to original U.S. Government Works.        NJAPP00002 2
       Case
Larson v. Trans1:18-cv-00068     Document
               Union, LLC, Not Reported        427-2(2015)
                                        in F.Supp.3d   Filed   on 08/28/19 in TXSD Page 5 of 28
2015 WL 3945052

Trans Union first learned about a potential             amended complaint alleges claims under the
problem with its OFAC software on October               CCRAA and the FCRA. FAC ¶¶ 1, 49–59. On
19, 2011, when its consumer relations operators         April 14, 2014, I issued an order dismissing the
reported “that they were getting phone calls            CCRAA claims but allowing the FCRA claims
from consumers about seeing the ‘Possible               to proceed. Dkt. No. 52.
OFAC Match’ section on their online [file
disclosures] and wanting to dispute it.” Garst          Larson's FCRA claims are based on alleged
Depo. at 62 (Newman Decl. Ex. B, Dkt.                   violations of the Act's requirement that a credit
No. 72–8). On or around October 20, 2011,               reporting agency “clearly and accurately”
Trans Union realized that the OFAC header               disclose to a consumer “[a]ll information in
that consumers were concerned about was not             the consumer's file” upon request. 15 U.S.C.
visible on its own consumer relations database.         § 1681g(a). Larson asserts that Trans Union
Id. at 63–64 (“Q: So the operators who would            violated this requirement in two ways. His first
be handling the consumer calls couldn't even            claim “arises out of the juxtaposition of the
really see what the consumers were talking              statement, ‘The OFAC record that is considered
about? A: That's correct.”). On Friday, October         a potential match to the name on your credit
21, 2011, Trans Union determined that the               file is,’ and the blank space that follows.”
OFAC header was being misdisplayed as a                 Class Cert. Mot. at 5; see also FAC ¶ 57.
result of a coding error in its software. Thackrey      Larson contends that a person faced with this
Depo. at 49 (Newman Decl. Ex. C, Dkt. No.               information cannot determine whether (a) he
72–10). Trans Union immediately instructed              potentially matches a name on the OFAC list
Saksoft to develop a fix. Garst Depo. at 77             but Trans Union is not disclosing the identity of
(Newman Decl. Ex. B, Dkt. No. 72–8). Trans              the potential OFAC match; or (b) he does not
Union and Saksoft attempted to implement the            potentially match any name on the OFAC list.
fix on Tuesday, October 25, 2011, but the               Class Cert. Mot. at 5.
attempt failed. Id. at 77–78. Finally, by Friday,
October 28, 2011, Trans Union was able to                *3 Larson also asserts that by describing the
confirm that the defect had been corrected. Id.         OFAC information as “additional information”
                                                        that is “provided as a courtesy” and that is not
                                                        part of the file disclosure, Trans Union “le[ft]
II. PROCEDURAL BACKGROUND
                                                        [Larson] and the class confused as to whether
Larson filed this action on September 12,
                                                        they had the right to dispute such information.”
2012 in the Superior Court of California for
                                                        FAC ¶ 50; see also Class Cert. Mot. at 6 (“Trans
the County of San Francisco, alleging claims
                                                        Union represented to consumers that the OFAC
against Trans Union under the California
                                                        information is not part of their credit report
Consumer Credit Reporting Agencies Act
                                                        and that Trans Union was providing it as a
(“CCRAA”). Dkt. No. 1 at 11. Trans Union
                                                        ‘courtesy’ and not as required by law. Both
removed the case to federal court on November
                                                        statements are false.”).
7, 2012. Id. at 1. On October 15, 2013, I granted
Trans Union's motion to dismiss Larson's
original complaint. Dkt. No. 33. Larson's first

             © 2019 Thomson Reuters. No claim to original U.S. Government Works.        NJAPP00003 3
       Case
Larson v. Trans1:18-cv-00068     Document
               Union, LLC, Not Reported        427-2(2015)
                                        in F.Supp.3d   Filed   on 08/28/19 in TXSD Page 6 of 28
2015 WL 3945052

Larson claims that both violations were willful         quotation marks omitted). The burden is on
and seeks statutory damages under        15 U.S.C.      the party seeking certification to show, by
§ 1681n(a). FAC ¶¶ 50, 57.                              a preponderance of the evidence, that the
                                                        prerequisites have been met. See Wal–Mart
Trans Union filed its motion for summary                Stores, Inc. v. Dukes, 131 S.Ct. 2541, 2551
judgment on March 13, 2015. Dkt. No. 66.                (2011).
Larson moved for class certification the same
day. Dkt. Nos. 63, 64. Larson seeks to certify a        Certification under Rule 23 is a two-step
Rule 23(b)(3) class defined as                          process. The party seeking certification must
                                                        first satisfy the four threshold requirements
                                                        of       Rule 23(a)—numerosity, commonality,
           [a]ll persons residing at an
           address within the State                     typicality, and adequacy. Specifically,       Rule
           of California to whom                        23(a) requires a showing that
           Trans Union LLC provided
                                                             (1) the class is so numerous that joinder of
           a Personal Credit Report,
                                                             all members is impracticable;
           from September 22, 2011
           until October 27, 2011,                           (2) there are questions of law or fact common
           substantially similar in form                     to the class;
           to the one Trans Union
           provided to [Larson] dated                        (3) the claims or defenses of the
           October 26, 2011.                                 representative parties are typical of the
                                                             claims or defenses of the class; and

Class Cert. Mot. 7, 15. I heard argument from                (4) the representative parties will fairly and
the parties on May 6, 2015. Dkt. No. 77.                     adequately protect the interests of the class.

                                                                Fed.R.Civ.P. 23(a).

             LEGAL STANDARD                             The party seeking certification must then
                                                        establish that one of the three grounds
I. FEDERAL RULE OF CIVIL
                                                        for certification applies. See Fed.R.Civ.P.
PROCEDURE RULE 23
                                                        23(b). Larson invokes Rule 23(b)(3), which
   Federal Rule of Civil Procedure 23 governs
                                                        provides that a class action may be maintained
class actions. “Before certifying a class,
                                                        where
the trial court must conduct a rigorous
analysis to determine whether the party seeking              the court finds that the questions of law or
certification has met the prerequisites of     Rule          fact common to class members predominate
23.” Mazza v. Am. Honda Motor Co., Inc.,                     over any questions affecting only individual
666 F.3d 581, 588 (9th Cir.2012) (internal                   members, and that a class action is superior


             © 2019 Thomson Reuters. No claim to original U.S. Government Works.          NJAPP00004 4
       Case
Larson v. Trans1:18-cv-00068     Document
               Union, LLC, Not Reported        427-2(2015)
                                        in F.Supp.3d   Filed   on 08/28/19 in TXSD Page 7 of 28
2015 WL 3945052

  to other available methods for fairly and             (N.D.Cal. Jan. 15, 2010); see also Jordan
  efficiently adjudicating the controversy. The         v. Paul Fin., LLC, 285 F.R.D. 435, 447
  matters pertinent to these findings include:          (N.D.Cal.2012) (“[Courts] need not blindly
                                                        rely on conclusory allegations which parrot
  (A) the class members' interests in
  individually controlling the prosecution or             Rule 23 requirements.”). Accordingly, “the
  defense of separate actions;                          court may consider supplemental evidentiary
                                                        submissions of the parties.”    Hanni, 2010 WL
  (B) the extent and nature of any litigation           289297, at *8; see also Blackie v. Barrack,
  concerning the controversy already begun by           524 F.2d 891, 901 n.17 (9th Cir.1975).
  or against class members;
                                                        “A court's class-certification analysis ... may
  (C) the desirability or undesirability of
                                                        entail some overlap with the merits of the
  concentrating the litigation of the claims in
  the particular forum; and                             plaintiff's underlying claim.” Amgen Inc. v.
                                                        Connecticut Ret. Plans & Trust Funds, 133
  (D) the likely difficulties in managing a class       S.Ct. 1184, 1194 (2013) (internal quotation
  action.                                               marks omitted). However, “ Rule 23 grants
                                                        courts no license to engage in free-ranging
  Fed.R.Civ.P. 23(b)(3). Certification under            merits inquiries at the certification stage.”
  Rule 23(b)(3) is appropriate “whenever the              Id. at 1194–95. “Merits questions may be
actual interests of the parties can be served best      considered to the extent—but only to the
by settling their differences in a single action.”      extent—that they are relevant to determining
   Hanlon v. Chrysler Corp., 150 F.3d 1011,             whether the      Rule 23 prerequisites for class
1022 (9th Cir.1998) (internal quotation marks
                                                        certification are satisfied.”   Id. at 1195.
omitted). “When common questions present
a significant aspect of the case and they can
be resolved for all members of the class in a           II. THE FAIR CREDIT REPORTING
single adjudication, there is clear justification       ACT
for handling the dispute on a representative            The FCRA “was crafted to protect
rather than on an individual basis.” Id. (internal      consumers from the transmission of inaccurate
quotation marks omitted).                               information about them, and to establish
                                                        credit reporting practices that utilize
 *4 In considering a motion for class                   accurate, relevant, and current information
certification, the substantive allegations of           in a confidential and responsible manner.”
the complaint are accepted as true, but
                                                           Guimond v. Trans Union Credit Info. Co.,
“the court need not accept conclusory or
                                                        45 F.3d 1329, 1333 (9th Cir.1995) (internal
generic allegations regarding the suitability of
                                                        citations omitted). “[T]hese consumer oriented
the litigation for resolution through a class
                                                        objectives support a liberal construction of the
action.” Hanni v. Am. Airlines, Inc., No.               FCRA.” Id.
08–cv–00732–CW, 2010 WL 289297, at *8

             © 2019 Thomson Reuters. No claim to original U.S. Government Works.         NJAPP00005 5
       Case
Larson v. Trans1:18-cv-00068     Document
               Union, LLC, Not Reported        427-2(2015)
                                        in F.Supp.3d   Filed   on 08/28/19 in TXSD Page 8 of 28
2015 WL 3945052

                                                        47, 56–60 (2007); Robins, 742 F.3d at 411
   15 U.S.C. § 1681g, the FCRA provision                n.1 (“Willful violations within the meaning
on which Larson's claims are based, states in           of 15 U.S.C. § 1681n include violations in
relevant part that “[e]very consumer reporting          reckless disregard of statutory duty.”) (internal
agency shall, upon request, and subject to              quotation marks and alterations omitted). A
section 1681h(a)(1) 2 of this title, clearly and        defendant acts with reckless disregard for the
accurately disclose to the consumer ... [a]ll           purposes of the FCRA where its actions involve
information in the consumer's file at the time          “an unjustifiably high risk of harm that is either
of the request.” 15 U.S.C. § 1681g(a). A                known or so obvious that it should be known.”
file disclosure is inaccurate for the purposes             Safeco, 551 U.S. at 68 (internal quotation
of the FCRA if it is “materially misleading.”           marks omitted). 3
   Carvalho v. Equifax Info. Servs., LLC, 629
F.3d 876, 890–91 (9th Cir.2010). Information
is “materially misleading” in this context if
                                                                         DISCUSSION
it is “misleading in such a way and to such
an extent that it can be expected to adversely          I. TRANS UNION'S MOTION FOR
affect credit decisions.” Gorman v. Wolpoff             SUMMARY JUDGMENT
& Abramson, LLP, 584 F.3d 1147, 1163 (9th                *5 Trans Union moves for summary judgment
Cir.2009) (internal quotation marks omitted).           on the basis of its third affirmative defense,
                                                        which states that Larson's FCRA claims are
A defendant who “willfully fails to comply              barred because he was not entitled under 15
with any requirement imposed under [the                 U.S.C. § 1681j to the free file disclosure he
FCRA] with respect to any consumer is liable            received on October 26, 2011. S.J. Mot. at
to that consumer” for “any actual damages               7; Answer ¶ 62. Trans Union contends that
sustained by the consumer as a result of the            because Larson was not entitled to the free
failure,” or for statutory damages “of not less         disclosure, he cannot establish that Trans Union
than $100 and not more than $1,000.” 15                 was “required” to disclose it to him and thus
U.S.C. § 1681n(a)(1)(A). Willful violations             cannot establish that Trans Union “willfully
of the FCRA also trigger liability for “such            fail[ed] to comply with any requirement” of the
amount of punitive damages as the court may             FCRA, as required to impose statutory damages
allow,” and for “reasonable attorney's fees             under     15 U.S.C. § 1681n(a). S.J. Mot.
as determined by the court.”          15 U.S.C. §       at 8. Trans Union states: “Because [Larson]
1681n(a)(1)(B)–(C).                                     had no right to receive the [free disclosure],
                                                        Trans Union was not subject to any legal
An FCRA violation is willful where it is made           requirement to provide it. In the absence of
either knowingly or with reckless disregard             any legal requirement, plaintiff is not entitled
for the requirements imposed under the Act.             to any statutory damages under 15 U.S.C. §
  Safeco Ins. Co. of Am. v. Burr, 551 U.S.              1681n(a).” S.J. Reply at 1 (emphasis omitted).


             © 2019 Thomson Reuters. No claim to original U.S. Government Works.        NJAPP00006 6
       Case
Larson v. Trans1:18-cv-00068     Document
               Union, LLC, Not Reported        427-2(2015)
                                        in F.Supp.3d   Filed   on 08/28/19 in TXSD Page 9 of 28
2015 WL 3945052

                                                        The parties do not dispute the basic facts
Trans Union's argument turns largely on the             regarding Larson's receipt of the October
interaction between         15 U.S.C. § 1681g           26, 2011 file disclosure. As mandated
and    15 U.S.C. § 1681j.       Section 1681j           by     section 1681j(a)(1)(A), Trans Union
authorizes credit reporting agencies to charge          provides consumers with one free disclosure
a reasonable fee, not to exceed $8.00,                  per twelve-month period upon request. Briddell
                                                        Decl. ¶ 4 (Dkt. No. 66–1). Larson requested
for file disclosures under         section 1681g.
                                                        a free disclosure from Trans Union on July
   15 U.S.C. § 1681j(f)(1)(A). The statute              15, 2010. Id. ¶ 5. Because Larson had already
enumerates several exceptions to this general           obtained a free disclosure from Trans Union
rule, including that consumers are entitled             within the preceding twelve months, Trans
to one free file disclosure per twelve-month            Union sent him a letter explaining that he was
period.     15 U.S.C. § 1681j(a)(1)(A). In              not entitled to a free disclosure but that he could
addition, under     15 U.S.C. § 1681j(b),               purchase one for $8.00. Id.

                                                        On August 11, 2011, Larson again requested a
           [e]ach consumer reporting                    free disclosure from Trans Union. Id. ¶ 6. This
           agency that maintains a file                 time, Trans Union provided it to Larson without
           on a consumer shall make                     charge, as more than twelve months had passed
           all disclosures pursuant to                  since his last free disclosure. 4 Id. On or around
               section 1681g of this                    October 26, 2011, Larson submitted an online
           title without charge to the                  request for another free disclosure from Trans
           consumer if, not later than                  Union. Id. ¶ 7. Although less than three months
           60 days after receipt by such                had passed since his last free disclosure, Larson
           consumer of a notification                   indicated that he was entitled to another by
           pursuant to section 1681m                    checking the box stating, “Within the last 60
           of this title, ... the consumer              days, you have received an adverse action
           makes a request under                        notice based on information from your Trans
              section 1681g of this title.              Union credit report.” Id. at Ex. B at 7; see also
                                                        Soumilas Decl. Ex. 4 at 885 (Dkt. No. 70–13).

                                                        Trans Union subsequently provided Larson
  15 U.S.C. § 1681j(b). Section 1681m
                                                        with the disclosure that is the subject of this
requires “users of consumer reports” to notify
                                                        litigation. Briddell Decl. ¶ 9. Larson states that
the consumer if they take “any adverse action
                                                        he requested the disclosure on October 26,
with respect to [the] consumer that is based in
                                                        2011 “in part because he was concerned about
whole or in part on any information contained
                                                        the circumstances surrounding the closure of
in a consumer report.”     15 U.S.C. § 1681m(a).        a Wells Fargo line of credit” in the summer
                                                        of 2011. S.J. Opp. at 2; see also Larson
                                                        Depo. at 35–36 (Soumilas Decl. Ex. 3, Dkt.


             © 2019 Thomson Reuters. No claim to original U.S. Government Works.         NJAPP00007 7
Larson Case
       v. Trans1:18-cv-00068      Document
                Union, LLC, Not Reported        427-2(2015)
                                         in F.Supp.3d   Filed   on 08/28/19 in TXSD Page 10 of 28
2015 WL 3945052

No. 70–12). He states that when he made                   summary judgment for Equifax on plaintiff's
the request, he believed in good faith that he               section 1681j claim where “[t]here is no
was excepted from Trans Union's $8.00 fee                 evidence currently before the Court that
because of an adverse action taken by Wells               [plaintiff] was entitled to a free ... disclosure
Fargo. S.J. Opp. at 8. However, he does not               from Equifax at the time of his requests”).
dispute that the closure of his Wells Fargo
credit line occurred more than sixty days before          Instead, Larson accuses Trans Union of
October 26, 2011, that the closure does not
                                                          willfully     violating     section    1681g.    As
actually qualify as an “adverse action” within
                                                          stated above, section 1681g requires credit
the meaning of      section 1681m, or that under
                                                          reporting agencies to “clearly and accurately”
   section 1681j, he was not actually entitled to         disclose to a consumer “[a]ll information in
a free disclosure.
                                                          the consumer's file” upon request. 15 U.S.C.
                                                          § 1681g(a). Trans Union assumes that this
 *6 Trans Union contends that these undisputed
                                                          requirement applies only when the consumer
facts entitle it to summary judgment. Trans
                                                          has either paid a fee to the credit reporting
Union's argument is simple: because Larson's
                                                          agency, as authorized by section 1681j, or
claims are based on section 1681n(a), the
                                                          is entitled to a free disclosure under one of
FCRA's statutory damages provision, Larson
must show that Trans Union “willfully fail[ed]                  section 1681j's exceptions. But that is not
to comply with any requirement imposed under              what section 1681g says. Section 1681g's
[the FCRA]” to prevail; Larson does not                   plain language provides that the statute's clear
dispute that he was not entitled to receive the           and accurate disclosure requirement is “subject
October 26, 2011 disclosure free of charge;               to      section 1681h(a)(1),” not     section 1681j.
thus, Trans Union was not required to provide               Section 1681h(a)(1) mandates only that
it, and could not have “fail[ed] to comply with           the credit reporting agency require proper
any requirement imposed under [the FCRA]” in              identification as a condition of disclosing a
doing so. See S.J. Mot. at 8; S.J. Reply at 1.
                                                          consumer's file pursuant to section 1681g;
                                                          it does not mandate that the consumer
I am not convinced. Larson does not accuse
                                                          pay a fee or qualify for a free disclosure
Trans Union of willfully violating section
                                                          under     section 1681j. See 15 U.S.C. §
1681j—e.g., by charging him an $8.00 fee
                                                          1681h(a)(1) (“A consumer reporting agency
when he was entitled to a free disclosure.
                                                          shall require, as a condition of making the
If that were the case, evidence that he was
not actually entitled to a free disclosure, and           disclosures required under section 1681g of
that Trans Union was in fact authorized under             this title, that the consumer furnish proper
                                                          identification.”). There is no dispute here that
  section 1681j to charge him a reasonable fee
for one, would likely be of great significance.           Trans Union complied with section 1681h(a)
                                                          (1) by requiring Larson to furnish proper
Cf. Edeh v. Equifax Info. Servs., LLC, 919
                                                          identification, and that Larson furnished it.
F.Supp.2d 1006, 1015 (D.Minn.2013) (granting


             © 2019 Thomson Reuters. No claim to original U.S. Government Works.              NJAPP00008 8
Larson Case
       v. Trans1:18-cv-00068      Document
                Union, LLC, Not Reported        427-2(2015)
                                         in F.Supp.3d   Filed   on 08/28/19 in TXSD Page 11 of 28
2015 WL 3945052

                                                          a file disclosure even where no fee has been
Moreover, even if section 1681g's clear and               paid and no section 1681j exception applies.
accurate disclosure requirement were subject              However, it does require that where, upon
to section 1681j, section 1681j does not                  request, a credit reporting agency provides a
require a consumer either to pay a fee or                    section 1681g disclosure to a consumer, that
to qualify for an exception to obtain his file            disclosure must be clear and accurate.
from a credit reporting agency. The statute
merely provides that absent qualification for              *7 Trans Union's motion for summary
an exception, a credit reporting agency “may              judgment on its third affirmative defense is
impose a reasonable charge on a consumer”                 DENIED.
requesting a section 1681g disclosure. 15
U.S.C. § 1681j(f)(1)(A) (emphasis added).
                                                          III. LARSON'S MOTION FOR CLASS
Trans Union fails to identify any language in
                                                          CERTIFICATION
  section 1681j, or in any other part of the
FCRA, indicating that section 1681g's clear                 A. Stay Pending Resolution of the Appeal
and accurate disclosure requirement activates               in Spokeo, Inc. v. Robins
only upon payment of a fee or qualification for           On April 27, 2015, after the motion for class
an exception.                                             certification was fully briefed but before oral
                                                          argument, the Supreme Court granted the
Trans Union contends that this reading of the             petition for writ of certiorari in Robins v.
FCRA renders section 1681j “meaningless,”                 Spokeo, Inc., 742 F.3d 409 (9th Cir.2014).
in that every time a consumer requests a file             SeeSpokeo, Inc. v. Robins, No. 13–1339, 2015
disclosure under section 1681g and produces               WL 1879778, at *1 (U.S. Apr. 27, 2015). In
adequate identifying information, the credit              Robins, the Ninth Circuit held that the plaintiff
reporting agency will be required to disclose             had sufficiently alleged Article III standing,
the file, regardless of whether the consumer              regardless of whether he had sufficiently
pays a fee or qualifies for an exception.                 alleged actual harm, by merit of his claims
See S.J. Reply at 4. I disagree. If Trans                 for willful violations of the FCRA under
Union wishes to impose a requirement that                   15 U.S.C. § 1681n(a). See 742 F.3d at
it be paid prior to disclosing a consumer's               412–13. The court observed that a willful
file, section 1681j gives it the authority                violation claim under section 1681n(a) does
to do so under certain conditions. But if                 not require a showing of actual harm, and
Trans Union discloses a consumer's file, it               where a “statutory cause of action does not
must do so in accordance with         section             require proof of actual damages, a plaintiff
1681g, providing the consumer with a clear                can suffer a violation of the statutory right
and accurate disclosure. This reading neither             without suffering actual damages.”        Id. at
renders     section 1681j meaningless nor                 413. The court concluded that in the case before
requires a credit reporting agency to provide             it, the “alleged violations of [the plaintiff's]


             © 2019 Thomson Reuters. No claim to original U.S. Government Works.          NJAPP00009 9
Larson Case
       v. Trans1:18-cv-00068      Document
                Union, LLC, Not Reported        427-2(2015)
                                         in F.Supp.3d   Filed   on 08/28/19 in TXSD Page 12 of 28
2015 WL 3945052

statutory rights are sufficient to satisfy the            resolution of an appeal in another action, a
injury-in-fact requirement of Article III.” Id.           district court must weigh various competing
at 413–14. The question presented at the                  interests, including (1) the possible damage
Supreme Court is “[w]hether Congress may                  which may result from the granting of a stay;
confer Article III standing upon a plaintiff who          (2) the hardship a party may suffer if the case
suffers no concrete harm, and who therefore               is allowed to go forward; and (3) “the orderly
could not otherwise invoke the jurisdiction               course of justice measured in terms of the
of a federal court, by authorizing a private              simplifying or complicating of issues, proof,
right of action based on a bare violation of              and questions of law which could be expected
a federal statute.” Spokeo, Inc. v. Robins,               to result from a stay.” Lockyer v. Mirant
13–1339, “Question Presented,” available                  Corp., 398 F.3d 1098, 1110 (9th Cir.2005); see
at http://www.supremecourt.gov/search.aspx?               also CMAX, Inc. v. Hall, 300 F.2d 265, 268
filename=/docketfiles/13–1339.htm            (last        (9th Cir.1962). Whether to stay proceedings
visited June 25, 2015).                                   is entrusted to the discretion of the district
                                                          court. See Landis, 299 U.S. at 254–55 (“How
At oral argument, I informed the parties that
                                                          this can best be done calls for the exercise
I was tentatively inclined to stay proceedings
                                                          of judgment, which must weigh competing
in this case pending resolution of the
                                                          interests and maintain an even balance.”).
appeal in Spokeo. I granted leave to submit
supplemental briefing on the issue. Larson
                                                           *8 The competing interests in this case favor a
filed a memorandum opposing a stay on May
                                                          stay. Larson and the class will not be materially
27, 2015. Dkt. No. 81. Trans Union filed a
                                                          harmed by a stay pending resolution of the
memorandum in support of a stay on June 3,
                                                          Spokeo appeal. The Supreme Court is likely
2015. Dkt. No. 82. Trans Union subsequently
                                                          to issue a decision in the case within one
filed two notices of supplemental authority
                                                          year. Larson contends that he and the class
showing that Judge Corley had decided to stay
                                                          will be harmed by a stay for this period
proceedings in Ramirez v. Trans Union, LLC,
                                                          because witnesses will become difficult to
No. 12–cv–00632, another case pending in this
                                                          locate, or will forget their testimony as their
district arising from Trans Union's reporting of
                                                          “memories fade.” Dkt. No. 81 at 7–8. I agree
OFAC information, pending resolution of the
                                                          with Trans Union that it is implausible that
Spokeo appeal. See Dkt. No. 84 (minute entry);
                                                          a one-year delay will cause either of these
Dkt. No. 85 (stay order).
                                                          things to occur, and Larson provides no specific
                                                          facts or reasoning that indicate otherwise. As
“[T]he power to stay proceedings is incidental
                                                          Trans Union points out and Larson does not
to the power inherent in every court to control
                                                          dispute, many key witnesses have already been
the disposition of the causes on its docket
                                                          deposed; their memories can be refreshed at
with economy of time and effort for itself,
                                                          trial by their deposition transcripts, or, if they
for counsel, and for litigants.”   Landis v.              are unavailable, their deposition testimony can
N. Am. Co., 299 U.S. 248, 254 (1936). In                  be read into the record. Larson identifies no
deciding whether to stay proceedings pending              other way in which he or the class will be

             © 2019 Thomson Reuters. No claim to original U.S. Government Works.          NJAPP00010 10
Larson Case
       v. Trans1:18-cv-00068      Document
                Union, LLC, Not Reported        427-2(2015)
                                         in F.Supp.3d   Filed   on 08/28/19 in TXSD Page 13 of 28
2015 WL 3945052

prejudiced by a stay. Meanwhile, if the case              not injured and have no legal right to any
is not stayed, the Court, the parties, and the            damages.” Tyson Foods, Inc. v. Bouaphakeo,
absent class members (who would soon receive              No. 14–1146, “Question Presented,” available
class notice if the case were to go forward)              at http://www.supremecourt.gov/search.aspx?
would all face the risk of dedicating substantial         filename=/docketfiles/14–1146.htm        (last
resources to proceedings that may ultimately              visited June 25, 2015); see also Dkt. No.
prove unnecessary.                                        83 (notice of supplemental authority). A
                                                          decision in Spokeo reversing the Ninth Circuit
The question presented in the Spokeo appeal               would bring this issue from the Tyson appeal
is squarely implicated in this case. Larson's             to the forefront of the class certification
arguments to the contrary are not convincing.             determination here, further counseling for
Larson's ability to establish injury-in-fact              issuance of a stay.
without reliance on the FCRA's statutory
damages provision has not been tested in this             Accordingly, proceedings in this case are
case and is far from certain. Even if Larson              STAYED pending resolution of the appeal in
himself could make a sufficient showing                   Spokeo.
of actual harm to satisfy Article III, the
record indicates that a significant portion of
the putative class would not be able to do                   B. Tentative Ruling on Larson's Motion
the same. A decision in Spokeo reversing                     for Class Certification
the Ninth Circuit would thus raise serious                Because the motion for class certification was
questions regarding Larson's ability to establish         fully briefed and argued under existing law, in
his own individual standing, as well as the               this section of the Order I tentatively rule on
predominance and superiority requirements                 class certification so that the case may proceed
necessary to certify and maintain a class action          expeditiously once the stay is lifted. Within
                                                          fourteen days of the date the Supreme Court
under     Rule 23(b)(3).
                                                          issues its decision in Spokeo, the parties shall
                                                          file a joint status report discussing (1) what
Shortly after granting the petition for writ
                                                          impact, if any, the decision has on the following
of certiorari in Spokeo, the Supreme Court
                                                          tentative ruling; (2) whether proceedings in this
granted the petition for writ of certiorari
                                                          case should remain stayed pending resolution
in Bouaphakeo v. Tyson Foods, Inc., 765                   of the appeal in Tyson, if that appeal has
F.3d 791 (8th Cir.2014). SeeTyson Foods,                  not already been resolved; and (3) any other
Inc. v. Bouaphakeo, No. 14–1146, 2015 WL                  relevant matter. I will issue a final order
1278593, at *1 (U.S. June 8, 2015). One                   on the motion for class certification or other
of the questions presented in that appeal is              appropriate order after the parties have filed the
“[w]hether a class action may be certified                joint status report.
or maintained under        Rule 23(b)(3), or a
collective action certified or maintained under           As stated earlier, Larson seeks to certify a
the Fair Labor Standards Act, when the class                    Rule 23(b)(3) class defined as “[a]ll persons
contains hundreds of members who were

             © 2019 Thomson Reuters. No claim to original U.S. Government Works.            NJAPP00011 11
Larson Case
       v. Trans1:18-cv-00068      Document
                Union, LLC, Not Reported        427-2(2015)
                                         in F.Supp.3d   Filed   on 08/28/19 in TXSD Page 14 of 28
2015 WL 3945052

residing at an address within the State of                party seeking certification “do[es] not need
California to whom Trans Union LLC provided               to state the exact number of potential class
a personal credit report, from September 22,              members, nor is a specific number of class
2011 until October 27, 2011, substantially                members required for numerosity.” In re
similar in form to the one Trans Union provided           Rubber Chemicals Antitrust Litig., 232 F.R.D.
to [Larson] dated October 26, 2011.” Class                346, 350 (N.D.Cal.2005). However, courts
Cert. Mot. at 7.                                          generally find that numerosity is satisfied if
                                                          the class includes forty or more members.
 *9 Trans Union raises four reasons this                    Villalpando v. Exel Direct Inc., 303 F.R.D.
class should not be certified: (1) the question           588, 605–06 (N.D.Cal.2014); In re Facebook,
of whether class members were actually                    Inc., PPC Adver. Litig., 282 F.R.D. 446, 452
confused by the OFAC header will require                  (N.D.Cal.2012).
an individualized inquiry into the particular
circumstances of each class member; (2) the               Trans Union does not dispute that numerosity
evidence regarding Trans Union's state of                 is satisfied here. It concedes that during the
mind varies considerably over the course                  class period approximately 18,000 consumers
of the class period, meaning that another                 residing in California received file disclosures
individualized inquiry will be required to                that contained an OFAC header substantially
determine willfulness with respect to each                similar to the one in Larson's October 26,
allegedly unclear and inaccurate disclosure               2011 disclosure. See, e.g., Class Cert. Opp. at
to each class member; (3) actual harm will                3, 15–16, 21, 24; Trans Union's Rog. Resp.
also need to be proven on an individualized               Set 1 at 3. Larson asserts, and Trans Union
basis; and (4) because of the manner in                   does not dispute, that none of these putative
which he obtained his October 26, 2011                    class members were actually on the OFAC list,
file disclosure, his personal history, and                and that none should have received the OFAC
his personal characteristics, Larson cannot               notification. Class Cert. Mot. at 6–7. Larson has
establish either typicality or adequacy. See, e.g.,       established numerosity.
Class Cert. Opp. at 2–3. I address each of
the requirements for class certification in turn,
focusing on the issues raised by Trans Union.
                                                                          b. Commonality

                                                          Class certification is appropriate only where
                  1.   Rule 23(a)                         “there are questions of law or fact common
                                                          to the class.” Fed.R.Civ.P. 23(a)(2). Even a
                                                          single common question may be sufficient to
                  a. Numerosity
                                                          establish commonality under      Rule 23(a)(2).
   Rule 23(a)(1) requires that the “the class                Dukes, 131 S.Ct. at 2556; see also Mazza,
is so numerous that joinder of all members                666 F.3d at 589 (“[C]ommonality only requires
is impracticable.”     Fed.R.Civ.P. 23(a)(1). The         a single significant question of law or fact.”).


             © 2019 Thomson Reuters. No claim to original U.S. Government Works.          NJAPP00012 12
Larson Case
       v. Trans1:18-cv-00068      Document
                Union, LLC, Not Reported        427-2(2015)
                                         in F.Supp.3d   Filed   on 08/28/19 in TXSD Page 15 of 28
2015 WL 3945052

However, that single common question must be
capable of a single common resolution for the              *10 Trans Union argues that the willfulness
class as a whole, meaning that its resolution             issue is also incapable of class resolution
“will resolve an issue that is central to the             because the evidence regarding its state of
validity of each one of the claims in one                 mind varies considerably over the course of
stroke.” Dukes, 131 S.Ct. at 2551. In other               the class period. Class Cert. Opp. at 17–
words, common questions support a finding of              18. It points out that from the start of the
commonality only where they “will generate                class period on September 22, 2011 through
common answers apt to drive the resolution of             October 18, 2011, it had “no inkling” of any
the litigation.” Id. (emphasis omitted).                  problem with its OFAC disclosure software.
                                                          Id. at 17. It only began to learn of a potential
Larson identifies two common questions in                 defect on October 19, 2011 and did not isolate
this case: first, whether Trans Union violated            the defect as a coding error until October
                                                          21, 2011. Id. It then worked “urgently” to
  section 1681g's clear and accurate disclosure
                                                          address the error until finally confirming on
requirement (either by the format and content
                                                          October 28, 2011 that the error had been
of the OFAC header, or by describing the
                                                          resolved. Id. Trans Union contends that its
header as “additional information” that was
                                                          “constantly evolving” state of mind during the
“provided as a courtesy” and that was not part
                                                          class period, and its “constant work to address
of the file disclosure); and second, whether
                                                          the error after learning about it,” preclude
Trans Union's alleged violations were willful.
                                                          Larson from establishing commonality on the
Class Cert. Mot. at 18. Larson contends that
                                                          basis of willfulness. Id.
because each putative class member “was
victimized by the same or similar ... conduct,”
                                                          The question of whether Trans Union
these questions will likely generate common
answers for the class as a whole. Id.                     violated section 1681g's clear and accurate
                                                          disclosure requirement is sufficient to establish
Trans Union responds that answering the first             commonality. Trans Union's argument that
question will require individualized inquiries            answering this question will require individual
into whether each class member actually read              inquiries into whether each class member was
the relevant portion of his or her file disclosure,       actually confused by the OFAC header is
and whether he or she was actually confused               unconvincing. The plain language of section
by it. Class Cert. Opp. at 15–16. Trans Union             1681g does not require, either explicitly or
offers a declaration by Professor Victor Stango,          implicitly, a showing of actual confusion.
an expert on consumer behavior in financial               See 15 U.S.C. § 1681g(a) (“Every consumer
service markets. Stango Decl. ¶ 2 (Dkt. No. 72–           reporting agency shall, upon request, and
15). Stango opines that putative class members
                                                          subject to       section 1681h(a)(1) of this
“would display diversity in whether they did or
                                                          title, clearly and accurately disclose to the
did not see and read the OFAC header,” and that
                                                          consumer ... [a]ll information in the consumer's
“interpretations of the header would have been
                                                          file at the time of the request.”). Trans Union
diverse.” Id. ¶ 5. 5

             © 2019 Thomson Reuters. No claim to original U.S. Government Works.          NJAPP00013 13
Larson Case
       v. Trans1:18-cv-00068      Document
                Union, LLC, Not Reported        427-2(2015)
                                         in F.Supp.3d   Filed   on 08/28/19 in TXSD Page 16 of 28
2015 WL 3945052

offers no explanation of how this language                Union LLC, No. 12–cv–01715 (M.D. Pa. filed
could be reasonably construed to require proof            August 28, 2012), an FCRA case based on the
in this case that each particular consumer who            same allegedly unclear and inaccurate OFAC
received the allegedly unclear and inaccurate             header at issue here. In determining that Miller
OFAC header was actually confused by it.                  had stated a claim under        section 1681g,
                                                          Magistrate Judge Carlson quoted the OFAC
Nor does it identify a single case, from this             header and observed that its language
circuit or any other, holding that      section
1681g includes an actual confusion element.                     is ambiguous and is capable of being
It cites Mazza v. American Honda Motor Co.                      construed in at least two very different
as an example of a case in which a class                        fashions: first, as an assertion that no match
was found uncertifiable in part because of                      exists or, alternatively, as a representation
the need to determine on an individualized                      that a potential match exists but that
basis whether each class member reviewed and                    Trans Union has elected to make an
relied on the allegedly misleading material. See                incomplete disclosure and leave the potential
Class Cert. Opp. at 18–19. The court in Mazza                   match intentionally blank ... The former
vacated the trial court's class certification                   interpretation would not be actionable. In
order, partly on the ground that “common                        contrast, the latter interpretation could give
questions of fact do not predominate where                      rise to liability under the FCRA. Since
an individualized case must be made for each                    the disclosure may be susceptible of these
                                                                two meanings, the file disclosure “may be
member showing reliance.”          666 F.3d at
                                                                deemed ‘inaccurate’ since the statement is
596. Trans Union contends that here also, “an
                                                                presented in such a way that it may create
individualized analysis would be required to
determine whether consumers saw or read the                     a misleading impression.” Schweitzer v.
OFAC header, and interpreted it to mean that                    Equifax Info. Solutions LLC, 441 Fed.Appx.
they were on the OFAC list.” Id. But Mazza                      896, 902 (3d Cir.2011).
did not involve claims under the FCRA. It
                                                           *11 Miller, No. 12–cv–01715, Dkt. No. 50 at
involved claims under California's Consumer
                                                          20 (alterations omitted). Trans Union argues
Legal Remedies Act, False Advertising Law,
                                                          that this passage shows that “to the extent
and Unfair Competition Law, each of which
                                                          that a consumer actually interpreted the blank
required the plaintiffs in that case to establish
                                                          space [in the OFAC header] to mean that there
reliance to pursue their claims for damages.
                                                          was no OFAC data associated with his file,
See Mazza, 666 F.3d at 591, 595–96. Trans
                                                          the [ section 1681g] claim fails.” Class Cert.
Union cites no authority indicating that Larson
                                                          Opp. at 13–14. I do not read the passage in the
or absent class members will need to make a
                                                          same way. While it does state that liability will
similar showing here.
                                                          turn on how the OFAC header is interpreted,
                                                          it does not state that this determination
Trans Union also relies on a passage from the
                                                          must be made on an individualized basis,
August 14, 2013 report and recommendation
                                                          according to the subjective interpretation of
of Magistrate Judge Carlson in Miller v. Trans

             © 2019 Thomson Reuters. No claim to original U.S. Government Works.             NJAPP00014 14
Larson Case
       v. Trans1:18-cv-00068      Document
                Union, LLC, Not Reported        427-2(2015)
                                         in F.Supp.3d   Filed   on 08/28/19 in TXSD Page 17 of 28
2015 WL 3945052

each individual class member. Indeed, in                  In sum, whether Trans Union failed to provide
  Schweitzer v. Equifax Info. Solutions LLC,              putative class members with clear and accurate
441 Fed.Appx. 896 (3d Cir.2011), cited at the             file disclosures, and whether it did so willfully,
end of the passage, the Third Circuit assessed            are common questions that are likely to
the accuracy of the disclosures at issue by               generate common answers for the class as a
examining the disclosures themselves, not the             whole. Commonality is satisfied.
plaintiff's subjective interpretation of them.
See id. at 902–03.
                                                                     c. Typicality and Adequacy
The question whether Trans Union violated
   section 1681g willfully is also sufficient             Typicality under Rule 23(a)(3) requires that
to establish commonality. Trans Union's                   “the claims or defenses of the representative
contention that the willfulness determination             parties [be] typical of the claims or defenses
will depend on an examination of its                      of the class.”    Fed.R.Civ.P. 23(a)(3). The
“constantly evolving” state of mind during the            purpose of this requirement is to ensure that
class period is based on a mischaracterization            the interests of the named representatives
of Larson's theory of willfulness. According              align with those of the rest of the class.
to Larson, Trans Union willfully violated                    Wolin v. Jaguar Land Rover N. Am.,
the FCRA when it implemented its OFAC                     LLC, 617 F.3d 1168, 1174–75 (9th Cir.
disclosure software without sufficient testing,           2010). “Under the rule's permissive standards,
before any disclosures containing the OFAC                representative claims are ‘typical’ if they are
header had been provided to class members.                reasonably coextensive with those of absent
Class Cert. Reply at 1. Contrary to Trans                 class members; they need not be substantially
Union's assertions, see Class Cert. Opp. at 19,
                                                          identical.” Hanlon, 150 F.3d at 1020. “The
evaluating this theory is not likely to require
                                                          test of typicality is whether other members have
a series of distinct “day-by-day” or “minute-
                                                          the same or similar injury, whether the action
by-minute” determinations. Rather, it is likely
                                                          is based on conduct which is not unique to
to require a single inquiry: whether Trans
                                                          the named plaintiffs, and whether other class
Union “willfully violated the FCRA when it
                                                          members have been injured by the same course
implemented its [OFAC disclosure] software
without sufficient testing.” Class Cert. Reply at         of conduct.” Hanon, 976 F.2d at 508 (internal
1. This inquiry is likely to focus on common              quotation marks omitted).
evidence regarding Trans Union's conduct
before implementing its OFAC disclosure                   Similarly, to establish adequacy under Rule
software, and it is likely to generate a                  23(a)(4), named plaintiffs must show that
single, common answer for each class member,              they “will fairly and adequately protect the
irrespective of when he or she received an                interests of the class.”   Fed.R.Civ.P. 23(a)
allegedly defective file disclosure.                      (4). “To determine whether named plaintiffs
                                                          will adequately represent a class, courts must


             © 2019 Thomson Reuters. No claim to original U.S. Government Works.          NJAPP00015 15
Larson Case
       v. Trans1:18-cv-00068      Document
                Union, LLC, Not Reported        427-2(2015)
                                         in F.Supp.3d   Filed   on 08/28/19 in TXSD Page 18 of 28
2015 WL 3945052

resolve two questions: (1) do the named                   concerned by the blank space.”). However, as
plaintiffs and their counsel have any conflicts of        discussed above, Trans Union has failed to
interest with other class members and (2) will            demonstrate that a plaintiff must show that
the named plaintiffs and their counsel prosecute          he was actually confused or misled by the
the action vigorously on behalf of the class?”            allegedly defective file disclosure to prevail on
  Ellis v. Costco Wholesale Corp., 657 F.3d               a     section 1681g claim.
970, 985 (9th Cir.2011).
                                                          Third, Trans Union argues that Larson's claims
*12 Trans Union raises several arguments                  are atypical because he received his file
with respect to Larson's ability to represent the         disclosure on October 26, 2011, by which point
putative class. None have merit.                          Trans Union had learned of the OFAC defect
                                                          and was actively attempting to fix it. Class
Trans Union first contends that Larson's claims           Cert. Opp. at 23. Trans Union contends that this
are atypical because he was not entitled, under           timing makes Larson's claims atypical because
   section 1681j, to the free file disclosure he          many putative class members received their
received on October 26, 2011. Class Cert. Opp.            file disclosures before Trans Union had any
at 22. This argument overlaps completely with             knowledge of the defect. Id. This argument is
Trans Union's motion for summary judgment                 another iteration of Trans Union's contention
on its third affirmative defense and fails for the        that the willfulness inquiry will require a
same reasons as the motion.                               series of distinct “day-by-day” or “minute-by-
                                                          minute” determinations, and it fails for the
Trans Union next argues that Larson's claims              reasons discussed above with respect to that
are atypical because Larson: (1) requested his            contention.
file disclosure as a result of an alleged adverse
action; (2) has a “long history” of ordering              Finally, Trans Union contends that Larson is
credit reports, carefully assessing them, and             an inadequate class representative because in
disputing their contents; and (3) has previously          1986 he sustained a misdemeanor conviction
filed for bankruptcy. Class Cert. Opp. at 23.             for filing a false police report. See Class
It is not clear how these circumstances could             Cert. Opp. at 24; Larson Depo. at 14–
possibly render Larson unfit to represent the             15 (Newman Decl. Ex. D, Dkt. No. 72–
putative class. Trans Union appears to argue              11). Courts have held that “[p]rior criminal
that they make Larson unusually inclined to be            convictions can show dishonesty and can be
confused or misled by the OFAC header. See id.            a basis to bar an individual from acting as
(“Other factors that may have led [Larson] to             a class representative.” Marquita Sanders
a more fraught reading of the blank space was             v. W & W Wholesale Inc., No. 11–cv–
his history of frequently disputing credit items          03557, 2012 WL 3987629, at *5 (N.D.Ill.
[and] his previous bankruptcy ... Consumers               Sept. 11, 2012) (in action asserting claims
who do not frequently dispute items on their              against department store under the Fair and
credit reports or who had not previously filed            Accurate Credit Transaction Act, putative
for bankruptcy would be less likely to be                 class representative was inadequate where


             © 2019 Thomson Reuters. No claim to original U.S. Government Works.          NJAPP00016 16
Larson Case
       v. Trans1:18-cv-00068      Document
                Union, LLC, Not Reported        427-2(2015)
                                         in F.Supp.3d   Filed   on 08/28/19 in TXSD Page 19 of 28
2015 WL 3945052

she had “multiple convictions for felony                  TEH, 2006 WL 2535056, at *4 (N.D.Cal.
retail theft, and she stated at her deposition            Aug. 31, 2006). Neither Larson's misdemeanor
that she had been arrested for retail theft               conviction, nor any other admissible evidence
‘probably a million’ times”). However, a single           on record regarding his credibility, comes close
misdemeanor conviction occurring nearly                   to reaching that level.
thirty years before class certification is hardly
a per se bar to representing a class. See id.             I am satisfied that Larson's claims are
(in same action, rejecting argument that other            reasonably coextensive with those of absent
putative class representative's misdemeanor               class members, and that he and his attorneys
conviction from approximately ten years                   will fairly and adequately represent the
previous rendered her inadequate; stating,                interests of the class. Typicality and adequacy
“[a] misdemeanor conviction that occurred                 are met.
approximately a decade ago is not alone a
sufficient basis to conclude that [she] should
be barred from acting as a representative
                                                                         2.   Rule 23(b)(3)
of the class”); see also Meyer v. Portfolio
Recovery Associates, LLC, 707 F.3d 1036,
1042 (9th Cir.2012) (affirming adequacy of                               a. Predominance
class representative despite prior convictions
for “offenses involving dishonesty” where                 The test for predominance under         Rule
convictions were more than ten years old and              23(b)(3) asks “whether proposed classes are
class representative “had since taken positive            sufficiently cohesive to warrant adjudication
steps in his life, including [graduating] from the        by representation.” Amchem, 521 U.S. at
University of California”).                               623. In contrast with commonality under
                                                             Rule 23(a)(2), predominance focuses on the
 *13 “For an assault on the class
                                                          relationship between common and individual
representative's credibility to succeed, the party
mounting the assault must demonstrate that                issues. Hanlon, 150 F.3d at 1022. The test for
there exists admissible evidence so severely              predominance is “far more demanding” than
undermining plaintiff's credibility that a fact           the one for commonality.    Amchem, 521 U.S.
finder might reasonably focus on plaintiff's              at 623–24.
credibility,” thereby adversely impacting the
claims of absent class members. CE Design                 Trans Union argues that predominance is
Ltd. v. King Architectural Metals, Inc., 637              lacking here because individualized inquiries
F.3d 721, 728 (7th Cir.2011) (internal quotation          will be required with respect to three issues:
                                                          actual confusion, willfulness, and actual harm.
marks omitted); accord Mendez v. R+L
                                                          Class Cert. Opp. at 18–20, 24–25. I am not
Carriers, Inc., No. 11–cv–02478–CW, 2012
WL 5868973, at *14 (N.D.Cal. Nov. 19, 2012);              persuaded. Section 1681g does not require
                                                          a showing of actual confusion. Variation
  Tierno v. Rite Aid Corp., No. 05–cv–02520–
                                                          among class members with respect to that


             © 2019 Thomson Reuters. No claim to original U.S. Government Works.         NJAPP00017 17
Larson Case
       v. Trans1:18-cv-00068      Document
                Union, LLC, Not Reported        427-2(2015)
                                         in F.Supp.3d   Filed   on 08/28/19 in TXSD Page 20 of 28
2015 WL 3945052

issue is thus irrelevant to predominance.                 harm is irrelevant to their claims for statutory
The willfulness issue also fails to defeat                damages under section 1681n(a)—the only
predominance. Because the evidence regarding              claims they bring—and is thus irrelevant to the
willfulness will likely focus on Trans Union's            predominance analysis.
alleged failure to sufficiently test its OFAC
disclosure software before implementing it, the
evidence regarding the issue will likely be
common to the class. Assessing willfulness is                              b. Superiority
not likely to require individualized inquiries.
                                                           *14 Certification under       Rule 23(b)(3)
The issue of actual harm does not defeat                  requires a showing that class treatment is
predominance either, at least not under the               “superior to other available methods for fairly
law as it exists today. Judge Corley addressed            and efficiently adjudicating the controversy.”
a nearly identical argument in Ramirez. She                  Fed.R.Civ.P. 23(b)(3). Factors relevant to
concluded that the potential need to assess               this determination include: “(A) the class
actual harm on an individualized basis is                 members' interests in individually controlling
irrelevant to predominance because actual                 the prosecution or defense of separate actions;
harm is not an element of a claim for statutory           (B) the extent and nature of any litigation
damages under 15 U.S.C. § 1681n(a). See                   concerning the controversy already begun by
301 F.R.D. at 42–22. She relied on Robins, in             or against class members; (C) the desirability
which the Ninth Circuit held that the FCRA                or undesirability of concentrating the litigation
“does not require a showing of actual harm                of the claims in the particular forum; and
when a plaintiff sues for willful violations.”            (D) the likely difficulties in managing a class
                                                          action.” Id. “A consideration of these factors
  742 F.3d at 412. Several other circuit
                                                          requires the court to focus on the efficiency
courts have reached the same conclusion.
                                                          and economy elements of the class action so
See Hammer v. Sam's E., Inc., 754 F.3d
                                                          that cases allowed under [ Rule 23(b)(3) ] are
492, 498–99 (8th Cir.2014);       Beaudry v.              those that can be adjudicated most profitably
TeleCheck Servs., Inc., 579 F.3d 702, 705–07
                                                          on a representative basis.” Zinser v. Accufix
(6th Cir.2009); Murray v. GMAC Mortgage                   Research Inst., Inc., 253 F.3d 1180, 1190 (9th
Corp., 434 F.3d 948, 95253 (7th Cir.2006);                Cir.2001) (internal quotation marks omitted).
see also     Miller v. Wolpoff & Abramson,
L.L.P., 321 F.3d 292, 307 (2d Cir.2003) (“The             Trans Union does not contest superiority,
[Fair Debt Collection Practices Act] permits              and I find that it is satisfied. There is no
the recovery of statutory damages up to $1,000            indication that putative class members have any
in the absence of actual damages.”); Robey                significant interest in individually prosecuting
v. Shapiro, Marianos & Cejda, L.L.C., 434                 their claims against Trans Union, there is
F.3d 1208, 1212 (10th Cir.2006) (quoting                  no litigation underway elsewhere that weighs
same). I agree with Judge Corley that, under              against proceeding as a class here, it is desirable
Robins, whether class members suffered actual             to concentrate the claims of this class of


             © 2019 Thomson Reuters. No claim to original U.S. Government Works.           NJAPP00018 18
Larson Case
       v. Trans1:18-cv-00068      Document
                Union, LLC, Not Reported        427-2(2015)
                                         in F.Supp.3d   Filed   on 08/28/19 in TXSD Page 21 of 28
2015 WL 3945052

California residents in a single California                  Lilly v. Jamba Juice Co., No. 13–cv–02998–
forum, and except for the arguments addressed             JST, 2014 WL 4652283, at *3 (N.D.Cal.
elsewhere in this Order, Trans Union has not              Sept. 18, 2014) (internal quotation marks
identified any unusual difficulties that are likely       omitted). The determination of administrative
to arise in managing the case as a class action.          feasibility presents “a question of degree” as
Larson has established superiority.                       to whether the identification of class members
                                                          is “sufficiently facile” to allow the class to
                                                          proceed, or “excessively complex” so that
               3. Ascertainability                        denial of the class is warranted. Joyce v. City
                                                          & County of San Francisco, No. 93–cv–04149,
Trans Union argues that the proposed class is             1994 WL 443464, at *6 (N.D.Cal. Aug. 4,
not ascertainable. Class Cert. Opp. at 20–21.             1994). The burden is on the party seeking
Trans Union is wrong.                                     certification to demonstrate ascertainability by
                                                          a preponderance of the evidence. See Xavier
“As a threshold matter, and apart from the                v. Philip Morris USA Inc., 787 F.Supp.2d 1075,
explicit requirements of Rule 23(a), the party            1089 (N.D.Cal.2011).
seeking class certification must demonstrate
that an identifiable and ascertainable class              Trans Union argues that Larson has failed
exists.” Mazur v. eBay Inc., 257 F.R.D. 563,              to show the proposed class is ascertainable
567 (N.D.Cal.2009). “A class is ascertainable             because he has not offered any plan for
if it identifies a group of unnamed plaintiffs            determining which putative class members
by describing a set of common characteristics             were confused by the OFAC header. Class
sufficient to allow a member of that group to             Cert. Opp. at 20. Trans Union states: “[I]t
identify himself or herself as having a right             cannot be objectively proven which specific
                                                          consumers saw or read the OFAC header, and
to recover based on the description.” Hanni,
                                                          if so, whether they were confused by it. As
2010 WL 289297, at *9; see alsoMarsh v. First
                                                          such, [Larson] has failed to meet his burden of
Bank of Delaware, No. 11–cv–05226–WHO,
                                                          proving by a preponderance of the evidence ...
2014 WL 554553, at *5 (N.D.Cal. Feb. 7,
                                                          that the class is ascertainable by reference
2014).
                                                          to objective criteria and without having to
                                                          answer numerous fact-intensive questions.” Id.
In addition, “[t]he class definition must be
                                                          at 21 (internal citations and quotation marks
sufficiently definite so that it is administratively
                                                          omitted).
feasible to determine whether a particular
person is a class member.”      Wolph v.                   *15 This argument fails. Trans Union appears
Acer Am. Corp., 272 F.R.D. 477, 482                       to confuse Larson's proposed class definition
(N.D.Cal.2011). “Administrative feasibility               with one that requires evidence that the
means that identifying class members is a                 consumer saw, read, and was confused by
manageable process that does not require                  the OFAC header. That is not what Larson's
much, if any, individual factual inquiry.”                proposed class definition says. Rather, it limits


             © 2019 Thomson Reuters. No claim to original U.S. Government Works.          NJAPP00019 19
Larson Case
       v. Trans1:18-cv-00068      Document
                Union, LLC, Not Reported        427-2(2015)
                                         in F.Supp.3d   Filed   on 08/28/19 in TXSD Page 22 of 28
2015 WL 3945052

the class to persons (1) residing at a California         Union submitted a declaration as required
address (2) to whom Trans Union provided                  under Civil Local Rule 79–5(e). Dkt. No.
a file disclosure (3) from September 22,                  67. The motion is GRANTED with respect
2011 until October 27, 2011(4) which was                  to the emails produced by Trans Union. The
“substantially similar in form” to the one                motion is DENIED WITHOUT PREJUDICE
received by Larson. Class Cert. Mot. at 7.                with respect to the Garst and Thackrey
These are objective criteria describing a class           deposition transcripts and the portions of the
of consumers who can likely be identified                 motion for class certification. 7 Trans Union
based exclusively on Trans Union's own                    seeks to redact significantly more of these
records, without the need for any fact-intensive          documents than appears necessary given its
inquiries. Indeed, it appears that Trans Union            stated justifications for sealing. If Trans Union
has already identified the putative class in the          wants the redacted portions of the deposition
process of responding to Larson's discovery               transcripts and the motion for class certification
requests. See Trans Union's Rog. Resp. Set 1 at           to remain under seal, it shall file an amended
3 (Dkt. No. 62–9). The class is ascertainable.            declaration within 7 days of the date of this
                                                          Order narrowing its sealing requests and/or
For the reasons set forth above, I am tentatively         articulating specific reasons justifying those
inclined, based on current law, to grant Larson's         requests.
motion for class certification.
                                                          On April 3, 2015, in conjunction with
                                                          his opposition to Trans Union's motion for
IV. ADMINISTRATIVE MOTIONS TO
                                                          summary judgment, Larson moved to file under
FILE UNDER SEAL
                                                          seal: (1) portions of the transcript of the
The parties filed a number of administrative
                                                          deposition of Brian Thackrey; (2) a number
motions to file under seal in conjunction with
                                                          of documents produced by Trans Union; and
their motions for summary judgment and class
                                                          (3) portions of the opposition brief. Dkt. No.
certification. 6                                          70. The only stated ground for sealing is
                                                          that Trans Union designated the documents as
On March 13, 2015, in conjunction with his                “confidential” or “highly confidential.” Trans
motion for class certification, Larson moved              Union submitted a declaration as required
to file under seal (1) portions of the transcript         under Civil Local Rule 79–5(e). Dkt. No.
of the deposition of James Garst; (2) portions            73. The motion is DENIED WITHOUT
of the transcript of the deposition of John               PREJUDICE. Trans Union again seeks to
Thackrey; (3) several emails produced by                  redact significantly more of these documents
Trans Union, submitted as Exhibits 5 to 7,                than appears necessary given its stated
9 to 11, and 13 to the Soumilas Declaration;              justifications for sealing. It may file an
and (4) portions of the motion. Dkt. No.                  amended declaration within 7 days from the
62. The only stated ground for sealing is                 date of this Order.
that Trans Union designated the documents as
“confidential” or “highly confidential.” Trans


             © 2019 Thomson Reuters. No claim to original U.S. Government Works.          NJAPP00020 20
Larson Case
       v. Trans1:18-cv-00068      Document
                Union, LLC, Not Reported        427-2(2015)
                                         in F.Supp.3d   Filed           on 08/28/19 in TXSD Page 23 of 28
2015 WL 3945052


Also on April 3, 2015, in conjunction with
its opposition to Larson's motion for class                        (2) Proceedings in this case are STAYED
certification, Trans Union moved to file under                     pending resolution of the appeal in Spokeo.
seal: (1) portions of the deposition transcript                    Within fourteen days of the date the Supreme
of James Garst; (2) portions of the deposition                     Court issues its decision in Spokeo, the parties
transcript of Brian Thackrey; (3) portions of                      shall file a joint status report discussing (a)
the declaration of Victor Stango; and (4)                          what impact, if any, the decision has on the
portions of the opposition brief. Dkt. No.                         tentative ruling on Larson's motion for class
72. The motion is GRANTED with respect                             certification; (b) whether proceedings in this
to the Thackrey deposition transcript, the                         case should remain stayed pending resolution
Stango declaration, and the opposition brief.                      of the appeal in Tyson, if that appeal has
It is DENIED WITHOUT PREJUDICE with                                not already been resolved; and (c) any other
respect to the Garst deposition transcript, again                  relevant matter. I will issue a final order
because the sealing request appears overbroad                      on the motion for class certification or other
in light of the stated justifications for sealing.                 appropriate order after the parties file the joint
Trans Union may file an amended declaration                        status report.
within 7 days from the date of this Order.
                                                                   (3) Larson's motion for class certification, Dkt.
 *16 Finally, on May 14, 2015, Trans Union                         Nos. 63, 64, is taken under submission pending
moved to have sealed a portion of the oral                         resolution of the matters described in paragraph
argument transcript. Dkt. No. 79. The motion                       (2) above.
is DENIED WITHOUT PREJUDICE for the
reasons stated above. Trans Union may file an                      (4) The parties' administrative motions to file
amended declaration within 7 days from the                         under seal, Dkt. Nos. 62, 70, 72, and 79,
date of this Order.                                                are decided as stated above. The stay of
                                                                   proceedings in this case does not apply to the
                                                                   sealing issues discussed in this Order.

                   CONCLUSION                                      IT IS SO ORDERED.

For the foregoing reasons:
                                                                   All Citations
(1) Trans Union's motion for summary
judgment, Dkt. No. 66, is DENIED.                                  Not Reported in F.Supp.3d, 2015 WL 3945052


Footnotes
1    “OFAC” refers to the United States Treasury Department's Office of Foreign Assets Control. FAC ¶ 1. “OFAC administers
       and enforces economic and trade sanctions based on ... foreign policy and national security goals against threats to

       the national security, foreign policy, or economy of the United States.”    Cortez v. Trans Union, LLC, 617 F.3d 688,
       696 (3d Cir.2010). OFAC maintains a database of purported terrorists, narcotics traffickers, money launderers, and other
       enemies of the state on its “Specially Designated National and Blocked Persons List” (the “OFAC list”). Id. Certain financial



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                           NJAPP00021 21
Larson Case
       v. Trans1:18-cv-00068      Document
                Union, LLC, Not Reported        427-2(2015)
                                         in F.Supp.3d   Filed           on 08/28/19 in TXSD Page 24 of 28
2015 WL 3945052

      institutions are required to consult the OFAC list before transacting with individuals. See 31 U.S.C. § 5318(l)(2). In
      Cortez v. Trans Union, LLC, the Third Circuit held that information regarding a consumer's appearance on the OFAC list
      is part of the consumer's “file” for the purposes of the FCRA and is thus subject to the Act's reporting requirements under

         15 U.S.C. § 1681g.      See 617 F.3d at 712. This case is one of several that have been filed against Trans Union
      since Cortez alleging claims based on Trans Union's reporting of OFAC information.
2     Under section 1681h(a)(1), a credit reporting agency must require a consumer to “furnish proper identification” before

      issuing a file disclosure under       section 1681g.     15 U.S.C. § 1681h(a)(1).
3     In contrast with willful violations, mere negligent violations do not provide a basis for statutory damages under the FCRA.

      Recovery for negligent violations is limited to actual damages under 15 U.S.C. § 1681o. Larson does not seek actual
      damages. See FAC ¶¶ 50, 57.
4     Larson does not bring any claims based on this August 11, 2011 disclosure.

5     Larson objects to Stango's declaration on two grounds: (1) Trans Union did not disclose Stango's identity before the close
      of class certification discovery; and (2) the declaration does not contain any opinion based on scientific, technical, or other
      specialized knowledge, but “merely states the obvious: that different individuals have different experiences that cause
      them to interpret situations and language differently.” Class Cert. Reply at 4 n.1. Larson also argues that Stango's opinion

      is irrelevant given that actual consumer confusion is not an element of a       section 1681g claim. Id. I agree with Larson
      that Stango's declaration is not relevant to the class certification determination in this case and do not consider it here.
6     The stay of proceedings in this case does not apply to the sealing issues discussed in this Order.

7     To the extent that this administrative motion to file under seal or any of the parties' other three sealing motions seek to seal
      information that is quoted or specifically discussed in this Order, they are DENIED WITH PREJUDICE. This information
      is plainly not sealable under either the good cause standard or the compelling reasons standard.


End of Document                                                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                              NJAPP00022 22
       Case International
Star Systems 1:18-cv-00068Limited Document      427-2
                                  v. Neology, Inc.,       Filed
                                                    Slip Copy    on
                                                              (2019)   08/28/19 in TXSD Page 25 of 28
2019 WL 679138

                                                              *1 Pending before the Court is Defendant’s
               2019 WL 679138                                Motion to Stay Proceedings Pending Appeal
          Only the Westlaw citation                          (Dkt. #39). After reviewing the motion and
            is currently available.                          relevant pleadings, the Court finds the motion
         United States District Court,                       should be denied.
        E.D. Texas, Sherman Division.

             STAR SYSTEMS
                                                                             BACKGROUND
        INTERNATIONAL LIMITED
                   v.                                        The history surrounding this case started on
            NEOLOGY, INC.                                    May 13, 2014, when 3M Company and 3M
                                                             Innovative Properties Company (collectively,
        Civil Action No. 4:18-CV-00574
                                                             “3M”) sued Star Systems International
                       |
                                                             Limited’s (“SSI”) and Stephen C. Lockhart
               Signed 02/19/2019
                                                             concerning an employment dispute (the “First
Attorneys and Law Firms                                      Suit”). The First Suit ended with a Settlement
                                                             Agreement and the entry of a Consent
Blake Lowell Beckham, The Beckham Group,                     Judgment on March 13, 2017. Then, in June
Jose M. Portela, Beckham & Mandel, Dallas,                   2017, Defendant Neology, Inc. (“Neology”)
TX, John Christopher Oldner, Orsinger Nelson                 acquired 3M, becoming the successor-in-
Downing and Anderson, Frisco, TX, for Star                   interest to the Settlement Agreement and
Systems International Limited.                               Consent Judgment. About a year later, on July
                                                             12, 2018, Neology sued SSI among others,
Eric Hugh Findlay, Roger Brian Craft, Findlay                alleging breach of contract and violations of
Craft PC, Tyler, TX, Jason Michael Berent,                   the Texas Uniform Trade Secrets Act related
Berent Law Firm, PLLC, Plano, TX, Amy                        to the Settlement Agreement and Consent
Elizabeth LaValle, Lesley David Anderson,                    Judgment from the First Suit (“the Second
Rusty Jonathan O'Kane, Jeffrey Wallace                       Suit”), also seeking a temporary restraining
Hellberg, Jr., Wick Phillips Gould & Martin                  order (“TRO”). This TRO was granted then
LLP, Dallas, TX, Vinay Vijay Joshi, Amin                     subsequently dissolved during the Second
Turocy & Watson LLP, San Jose, CA, for                       Suit. Neology eventually non-suited its claims
Neology, Inc.                                                without prejudice on July 31, 2018. On August
                                                             10, 2018—ten days after Neology non-suited
                                                             the Second Suit—SSI filed the present suit
              MEMORANDUM                                     in Collin County against Neology alleging (1)
            OPINION AND ORDER                                breach of contract; (2) defamation; (3) business
                                                             disparagement; (4) tortious interference with
AMOS L. MAZZANT, UNITED STATES                               a contract; and (5) tortious interference with
DISTRICT JUDGE                                               prospective business relations. Three days later,
                                                             on August 13, 2018, Neology removed the case


              © 2019 Thomson Reuters. No claim to original U.S. Government Works.            NJAPP00023 1
       Case International
Star Systems 1:18-cv-00068Limited Document      427-2
                                  v. Neology, Inc.,       Filed
                                                    Slip Copy    on
                                                              (2019)   08/28/19 in TXSD Page 26 of 28
2019 WL 679138

to this Court (Dkt. #1). On September 10, 2018,              (5th Cir. May 15, 1995) (quoting Landis
SSI filed a motion to remand (Dkt. #13). The                 v. N. Am. Co., 299 U.S. 248, 254 (1936) ).
Court denied the motion on December 5, 2018                  Courts determining whether to issue a stay
(Dkt. #32).                                                  pending appeal may consider factors such as
                                                             (1) whether the movant is likely to succeed on
In the present suit, on October 9, 2018,                     the merits; (2) whether the movant would suffer
Defendant filed a motion to dismiss arguing                  irreparable harm absent a stay; (3) whether
the Texas Citizens Participation Act (“TCPA”)                granting the stay would substantially harm the
barred Plaintiff’s claims (Dkt. #22). The Court              other parties; and (4) whether granting the stay
denied the motion on January 16, 2019 (Dkt.
                                                             would serve the public interest. In re First S.
#37). Subsequently, Defendant filed a notice
                                                             Sav. Ass'n, 820 F.2d 700, 704 (5th Cir. 1987).
of appeal of the Court’s denial of its motion
to dismiss (Dkt. #38). After filing its appeal,
on January 25, 2019, Defendant filed the                        I. Balance of Equities
present motion to stay the case pending that                  *2 Where “there is even a fair possibility that
appeal (Dkt. #39). Plaintiff filed its response              the stay ... will work damage to someone else,”
in opposition to the motion to stay on January               the party seeking a stay “must make out a clear
31, 2019 (Dkt. #42). On February 7, 2019,                    case of hardship or inequity in being require
Defendant filed its reply (Dkt. #43). Plaintiff
                                                             to go forward.” Landis, 299 U.S. at 255;
did not file a sur-reply.
                                                             see Ind. State Police Pension Tr. v. Chrysler
                                                             LLC, 556 U.S. 960, 961 (2009) (“ ‘[A] stay
                                                             is not a matter of right, even if irreparable
                    ANALYSIS                                 injury might result otherwise.’ It is instead an
                                                             exercise of judicial discretion, and the ‘party
Defendant asks the Court to stay the deadlines               requesting a stay bears the burden of showing
in the current case while it appeals the Court’s             that the circumstances justify an exercise of
ruling on its motion to dismiss based on                     that discretion.’ ”(citation omitted) ). As such,
the TCPA, which the Court found did not                      “if the balance of equities (i.e. consideration
apply in federal court. Plaintiff opposes the                of the other three factors) is not heavily tilted
relief requested, and asks the Court to allow                in the movant's favor, the movant must then
the proceeding to continue pursuant to the                   make a more substantial showing of likelihood
scheduling order in the case.                                of success on the merits in order to obtain a stay
                                                             pending appeal.” Ruiz v. Estelle, 650 F.2d
District courts have the inherent power to                   555,566 (5th Cir. Unit A 1981). Accordingly,
stay proceedings pending before them, but this               the Court addresses the other three factors and
power is “incidental to the power inherent in                then the substantial likelihood of success factor.
every court to control the disposition of the
cases on its docket with economy of time and
effort for itself, for counsel, and for litigants.”
In re M.J. Beebe, 1995 WL 337666, at *2


              © 2019 Thomson Reuters. No claim to original U.S. Government Works.            NJAPP00024 2
       Case International
Star Systems 1:18-cv-00068Limited Document      427-2
                                  v. Neology, Inc.,       Filed
                                                    Slip Copy    on
                                                              (2019)   08/28/19 in TXSD Page 27 of 28
2019 WL 679138

                                                             Defendant contends that even though there
                                                             would be a delay in the proceedings, such
             A. Harm to the Movant
                                                             delay would not prejudice or harm Plaintiff
Defendant argues that it will be substantially               in any way. Additionally, Defendant asserts
harmed because the exact goal of the TCPA                    that it would not be a long delay, as the Fifth
is to limit the cost of defending a suit                     Circuit should issue a ruling soon. Plaintiff
that involves constitutional rights regarding                counters that a delay in the proceedings would
speech by getting an early dismissal of the                  cause injury to Plaintiff in that the memory of
case. Plaintiff responds that the mere cost of               witnesses in the case will fade, the parties are
litigation itself is not sufficient to meet this             competitors in the marketplace, and the parties
irreparable harm factor.                                     have no indication how long it will be before
                                                             the Fifth Circuit issues an opinion deciding this
“The Supreme Court has made it clear that                    precise issue.
‘[m]ere litigation expense, even substantial
and unrecoupable cost, does not constitute                   The Court agrees. Although the Fifth Circuit
irreparable injury.’ ” VirtualAgility, Inc. v.               has heard oral arguments regarding the TCPA,
Salesforce.com, Inc., No. 2:13-CV-00011-JRG,                 the Court cannot predict when the Fifth
2014 WL 807588, at *3 (E.D. Tex. Feb. 27,                    Circuit will render a decision in that case
                                                             or if that case will affirmatively answer the
2014) (quoting F.T.C. v. Standard Oil Co.
                                                             question in this case. Thus, the Court cannot
of California, 449 U.S. 232, 244 (1980) ).
                                                             agree with Defendant that this “stay would
Even though Defendant contends litigation cost
                                                             not be ‘indefinite’ ” and instead will only
in this case actually does result in irreparable
                                                             last “sixty to ninety days.” (Dkt. #43 at p.8
injury because of the protections guaranteed
                                                             n.3). Accordingly, the memory of witnesses
by the TCPA, the Court is not persuaded. As
                                                             is a cause for concern in this case. See,
the Court has previously held in this case and
                                                             e.g., McCall v. Peters, CIV.A.3:00-CV-2247-
other cases, the Court does not find the TCPA
                                                             D, 2003 WL 22083507, at *2 (N.D. Tex.
to apply in federal court. Because the Court
                                                             Feb. 18, 2003) (explaining “[w]ith the passage
finds the TCPA does not apply, the Court finds
                                                             of time, memories fade and litigation costs
the protections guaranteed by the TCPA do not
                                                             increase.”). This alone presents injury enough
serve as an irreparable injury to Defendant in
                                                             to find a harm to Plaintiff in this case. Thus, this
this case. The Court agrees with the Supreme
                                                             factor weighs against granting a stay.
Court of the United States, and finds that
mere litigation expense in this case does not
constitute irreparable injury. This factor weighs
against granting a stay.                                                     C. Public Interest

                                                             Defendant argues that a stay in this case
                                                             benefits the public interest because the
          B. Harm to the Non-Movant                          goal of the TCPA is alleviating expenses
                                                             of defending suits that challenge a Texas


              © 2019 Thomson Reuters. No claim to original U.S. Government Works.              NJAPP00025 3
       Case International
Star Systems 1:18-cv-00068Limited Document      427-2
                                  v. Neology, Inc.,       Filed
                                                    Slip Copy    on
                                                              (2019)   08/28/19 in TXSD Page 28 of 28
2019 WL 679138


citizens' constitutional rights to free speech,              weighs heavily in favor of granting a stay,’
to petition, and to associate freely. According              and (2) ‘present a substantial case on the
to Defendants, failing to stay this case would               merits [involving] a serious legal question.’
frustrate this purpose. Alternatively, Plaintiff             Defendant[ ] ha[s] failed to meet the first
contends that public interest, in this case, favors          requirement, so it is unnecessary for the Court
the speedy resolution of disputes. As the Court              to address the second.” In re: BP P.L.C. Sec.
previously explained, it finds the TCPA does                 Litig., No. 4:10-CV-4214, 2016 WL 164109, at
not apply in this case, and thus the purpose                 *3 (S.D. Tex. Jan. 14, 2016) (citations omitted).
of the TCPA does not compare to the public
interest in a prompt resolution of disputes. See
Intellectual Ventures II LLC v. FedEx Corp.,                                     CONCLUSION
No. 2:16-CV-980-JRG, 2017 WL 6559172
(E.D. Tex. Dec. 22, 2017). Accordingly, this                 It is therefore ORDERED that Defendant’s
factor does not weigh in favor of granting a stay.           Motion to Stay Proceedings Pending Appeal
                                                             (Dkt. #39) is hereby DENIED.

   II. Substantial Likelihood of Success on
   the Merits                                                All Citations
 *3 “Ruiz imposes two primary requirements
on parties that move for a stay of proceedings:              Slip Copy, 2019 WL 679138
(1) ‘show that the balance of the equities

End of Document                                          © 2019 Thomson Reuters. No claim to original U.S. Government Works.




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                     NJAPP00026 4
